 

Exhibit 10.77

 

ASSET PURCHASE AGREEMENT

 

Dated as of July 14, 2005

 

by and between

 

NAL Worldwide LLC

 

and

 

North American Van Lines, Inc.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE 1 – DEFINITIONS

 

 

 

ARTICLE 2 – PURCHASE AND SALE

 

2.1

Purchased Assets 

 

2.2

Excluded Assets

 

2.3

Limited Assumed Liabilities

 

2.4

Excluded Liabilities

 

2.5

Certain Consents to Assignment

 

 

 

 

ARTICLE 3 – PURCHASE PRICE

 

3.1

Purchase Price

 

3.2

Allocation of Purchase Price

 

 

 

 

ARTICLE 4 – CLOSING

 

4.1

Closing Date

 

4.2

Payment

 

4.3

Buyer’s Additional Closing Date Deliveries

 

4.4

Seller’s Closing Date Deliveries

 

4.5

Shipments in Process

 

 

 

 

ARTICLE 5 – REPRESENTATIONS AND WARRANTIES OF SELLER

 

5.1

Organization

 

5.2

Authority

 

5.3

No Conflicts

 

5.4

Financial Statements

 

5.5

Taxes

 

5.6

Leased Real Property

 

5.7

Title to Property

 

5.8

Tangible Personal Property

 

5.9

Intellectual Property

 

5.10

Contracts

 

5.11

Employees Relations; Benefit Plans

 

5.12

Absence of Certain Changes

 

5.13

Environmental Matters

 

5.14

No Default, Violation or Litigation

 

5.15

Insurance Policies

 

5.16

Licenses and Permits

 

5.17

Interests in Clients, Etc.

 

5.18

Clients

 

5.19

Transactions with Affiliates

 

5.20

Software

 

5.21

Agent Commissions

 

5.22

Solvency of Seller

 

 

i

--------------------------------------------------------------------------------


 

5.23

Brokers

 

5.24

No Knowledge of Breach of Representations

 

5.25

No Other Representations or Warranties

 

 

 

 

ARTICLE 6 – REPRESENTATIONS AND WARRANTIES OF BUYER

 

6.1

Organization

 

6.2

Authority

 

6.3

No Conflicts

 

6.4

Funding Commitment

 

6.5

Brokers

 

6.6

No Other Representations or Warranties

 

 

 

 

ARTICLE 7 – ACTION PRIOR TO THE CLOSING DATE

 

7.1

Preserve Accuracy of Representations and Warranties

 

7.2

Consents of Third Parties; Governmental Approvals

 

7.3

Investigation by Buyer

 

7.4

Public Announcement

 

7.5

Operations Prior to the Closing Date

 

7.6

Employee Matters

 

7.7

Certain Restrictions

 

7.8 [a05-20519_1ex10d77.htm#a7_8BulkTransfersBulkSalesLaws_225708]

Bulk Transfers; Bulk Sales Laws
[a05-20519_1ex10d77.htm#a7_8BulkTransfersBulkSalesLaws_225708]

 

 

 

 

ARTICLE 8 – ADDITIONAL AGREEMENTS [a05-20519_1ex10d77.htm#Article8_225709]

 

8.1 [a05-20519_1ex10d77.htm#a8_1Taxes__225710]

Taxes [a05-20519_1ex10d77.htm#a8_1Taxes__225710]

 

8.2 [a05-20519_1ex10d77.htm#a8_2Employees__225712]

Employees [a05-20519_1ex10d77.htm#a8_2Employees__225712]

 

8.3 [a05-20519_1ex10d77.htm#a8_3NoncompeteBySeller_ForAPeriod_225717]

Noncompete by Seller
[a05-20519_1ex10d77.htm#a8_3NoncompeteBySeller_ForAPeriod_225717]

 

8.4 [a05-20519_1ex10d77.htm#a8_4NonsolicitationBySeller_Selle_225720]

Nonsoliciation by Seller
[a05-20519_1ex10d77.htm#a8_4NonsolicitationBySeller_Selle_225720]

 

8.5 [a05-20519_1ex10d77.htm#a8_5NonsolicitationByBuyer_BuyerS_225722]

Nonsoliciation by Buyer
[a05-20519_1ex10d77.htm#a8_5NonsolicitationByBuyer_BuyerS_225722]

 

8.6 [a05-20519_1ex10d77.htm#a8_6EnforcementOfStiAndGaineyNons_225723]

Enforcement of STI Non-Solicitation
[a05-20519_1ex10d77.htm#a8_6EnforcementOfStiAndGaineyNons_225723]

 

8.7 [a05-20519_1ex10d77.htm#a8_7asIsCondition_ExceptAsOtherwi_225727]

As-Is Condition
[a05-20519_1ex10d77.htm#a8_7asIsCondition_ExceptAsOtherwi_225727]

 

8.8 [a05-20519_1ex10d77.htm#a8_8ConfidentialInformation_FromT_225725]

Confidential Information
[a05-20519_1ex10d77.htm#a8_8ConfidentialInformation_FromT_225725]

 

8.8 [a05-20519_1ex10d77.htm#a8_8DischargeOfLiabilities_Follow_225729]

Discharge of Liabilities
[a05-20519_1ex10d77.htm#a8_8DischargeOfLiabilities_Follow_225729]

 

8.9 [a05-20519_1ex10d77.htm#a8_9FinancialStatements_SellerSha_225730]

Financial Statements
[a05-20519_1ex10d77.htm#a8_9FinancialStatements_SellerSha_225730]

 

 

 

 

ARTICLE 9 – CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
[a05-20519_1ex10d77.htm#Article9_225733]

 

9.1 [a05-20519_1ex10d77.htm#a9_1RepresentationsAndWarranties__225734]

Representations and Warranties
[a05-20519_1ex10d77.htm#a9_1RepresentationsAndWarranties__225734]

 

9.2 [a05-20519_1ex10d77.htm#a9_2Performance_SellerShallHavePe_225735]

Performance [a05-20519_1ex10d77.htm#a9_2Performance_SellerShallHavePe_225735]

 

9.3 [a05-20519_1ex10d77.htm#a9_3OfficersCertificate_BuyerShal_225736]

Officer’s Certificate
[a05-20519_1ex10d77.htm#a9_3OfficersCertificate_BuyerShal_225736]

 

9.4 [a05-20519_1ex10d77.htm#a9_4OrdersAndLaws_ThereShallNotBe_225738]

Orders and Laws
[a05-20519_1ex10d77.htm#a9_4OrdersAndLaws_ThereShallNotBe_225738]

 

9.5 [a05-20519_1ex10d77.htm#a9_5RegulatoryConsentsAndApproval_225738]

Regulatory Consents and Approvals
[a05-20519_1ex10d77.htm#a9_5RegulatoryConsentsAndApproval_225738]

 

9.6 [a05-20519_1ex10d77.htm#a9_6ThirdPartyConsents_AllConsent_225740]

Third Party Consents
[a05-20519_1ex10d77.htm#a9_6ThirdPartyConsents_AllConsent_225740]

 

9.7 [a05-20519_1ex10d77.htm#a9_7Deliveries_SellerShallHaveDel_225741]

Deliveries [a05-20519_1ex10d77.htm#a9_7Deliveries_SellerShallHaveDel_225741]

 

9.8 [a05-20519_1ex10d77.htm#a9_8NoMaterialAdverseEffect_There_225742]

No Material Adverse Effect
[a05-20519_1ex10d77.htm#a9_8NoMaterialAdverseEffect_There_225742]

 

9.9 [a05-20519_1ex10d77.htm#a9_9RealEstateMatters_BuyerAndSel_225744]

Real Estate Matters
[a05-20519_1ex10d77.htm#a9_9RealEstateMatters_BuyerAndSel_225744]

 

9.10 [a05-20519_1ex10d77.htm#a9_10LossOfClients_AnyCurrentClie_225744]

Loss of Client(s)
[a05-20519_1ex10d77.htm#a9_10LossOfClients_AnyCurrentClie_225744]

 

9.11 [a05-20519_1ex10d77.htm#a9_11EmploymentAgreements_BuyerSh_225746]

Employment Agreements
[a05-20519_1ex10d77.htm#a9_11EmploymentAgreements_BuyerSh_225746]

 

9.12 [a05-20519_1ex10d77.htm#a9_12KeyEmployees_TheEmployeesLis_225746]

Key Employees [a05-20519_1ex10d77.htm#a9_12KeyEmployees_TheEmployeesLis_225746]

 

 

ii

--------------------------------------------------------------------------------


 

9.13 [a05-20519_1ex10d77.htm#a9_13Licenses_BuyerAndSellerShall_225747]

Licenses [a05-20519_1ex10d77.htm#a9_13Licenses_BuyerAndSellerShall_225747]

 

9.14 [a05-20519_1ex10d77.htm#a9_14TransitionServicesAgreement__225748]

Transition Services Agreement
[a05-20519_1ex10d77.htm#a9_14TransitionServicesAgreement__225748]

 

9.15 [a05-20519_1ex10d77.htm#a9_15ServiceBureauAgreement_Buyer_225749]

Service Bureau Agreement
[a05-20519_1ex10d77.htm#a9_15ServiceBureauAgreement_Buyer_225749]

 

9.16 [a05-20519_1ex10d77.htm#a9_16FinancialStatements_TheFinan_225750]

Financial Statements
[a05-20519_1ex10d77.htm#a9_16FinancialStatements_TheFinan_225750]

 

 

 

 

ARTICLE 10 – CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
[a05-20519_1ex10d77.htm#Article10_225751]

 

10.1 [a05-20519_1ex10d77.htm#a10_1RepresentationsAndWarranties_225753]

Representations and Warranties
[a05-20519_1ex10d77.htm#a10_1RepresentationsAndWarranties_225753]

 

10.2 [a05-20519_1ex10d77.htm#a10_2Performance_BuyerShallHavePe_225754]

Performance [a05-20519_1ex10d77.htm#a10_2Performance_BuyerShallHavePe_225754]

 

10.3 [a05-20519_1ex10d77.htm#a10_3OfficersCertificate_SellerSh_225755]

Officer’s Certificate
[a05-20519_1ex10d77.htm#a10_3OfficersCertificate_SellerSh_225755]

 

10.4 [a05-20519_1ex10d77.htm#a10_4OrdersAndLaws_ThereShallNotB_225756]

Orders and Laws
[a05-20519_1ex10d77.htm#a10_4OrdersAndLaws_ThereShallNotB_225756]

 

10.5 [a05-20519_1ex10d77.htm#a10_5RegulatoryConsentsAndApprova_225757]

Regulatory Consents and Approvals
[a05-20519_1ex10d77.htm#a10_5RegulatoryConsentsAndApprova_225757]

 

10.6 [a05-20519_1ex10d77.htm#a10_6Deliveries_BuyerShallHaveDel_225759]

Deliveries [a05-20519_1ex10d77.htm#a10_6Deliveries_BuyerShallHaveDel_225759]

 

10.7 [a05-20519_1ex10d77.htm#a10_7RealEstateMattersBuyerAndSel_225800]

Real Estate Matters
[a05-20519_1ex10d77.htm#a10_7RealEstateMattersBuyerAndSel_225800]

 

10.8 [a05-20519_1ex10d77.htm#a10_8Licenses_BuyerAndSellerShall_225801]

Licenses [a05-20519_1ex10d77.htm#a10_8Licenses_BuyerAndSellerShall_225801]

 

10.9 [a05-20519_1ex10d77.htm#a10_9TransitionServicesAgreement__225802]

Transition Services Agreement
[a05-20519_1ex10d77.htm#a10_9TransitionServicesAgreement__225802]

 

10.10 [a05-20519_1ex10d77.htm#a10_10ServiceBureauAgreement_Buye_225803]

Service Bureau Agreement
[a05-20519_1ex10d77.htm#a10_10ServiceBureauAgreement_Buye_225803]

 

10.11 [a05-20519_1ex10d77.htm#a10_11NoMaterialAdverseEffectOnBu_225804]

No Material Adverse Effect on Buyer
[a05-20519_1ex10d77.htm#a10_11NoMaterialAdverseEffectOnBu_225804]

 

 

 

 

ARTICLE 11 – INDEMNIFICATION [a05-20519_1ex10d77.htm#Article11_225805]

 

11.1 [a05-20519_1ex10d77.htm#a11_1IndemnificationBySeller_Sell_225807]

Indemnification by Seller
[a05-20519_1ex10d77.htm#a11_1IndemnificationBySeller_Sell_225807]

 

11.2 [a05-20519_1ex10d77.htm#a11_2IndemnificationByBuyer_Buyer_225809]

Indemnification by Buyer
[a05-20519_1ex10d77.htm#a11_2IndemnificationByBuyer_Buyer_225809]

 

11.3 [a05-20519_1ex10d77.htm#a11_3IndemnificationProcedures__225811]

Indemnification Procedures
[a05-20519_1ex10d77.htm#a11_3IndemnificationProcedures__225811]

 

11.4 [a05-20519_1ex10d77.htm#a11_4EnvironmentalResponse_Notwit_225815]

Environmental Response
[a05-20519_1ex10d77.htm#a11_4EnvironmentalResponse_Notwit_225815]

 

11.5 [a05-20519_1ex10d77.htm#a11_5SurvivalOfObligations_AllRep_225817]

Survival of Obligations
[a05-20519_1ex10d77.htm#a11_5SurvivalOfObligations_AllRep_225817]

 

11.6 [a05-20519_1ex10d77.htm#a11_6ExclusiveRemedy_AfterTheClos_225820]

Exclusive Remedy
[a05-20519_1ex10d77.htm#a11_6ExclusiveRemedy_AfterTheClos_225820]

 

 

 

 

ARTICLE 12 – TERMINATION [a05-20519_1ex10d77.htm#Article12_225821]

 

12.1 [a05-20519_1ex10d77.htm#a12_1Termination_AnythingContaine_225823]

Termination [a05-20519_1ex10d77.htm#a12_1Termination_AnythingContaine_225823]

 

12.2 [a05-20519_1ex10d77.htm#a12_2NoticeOfTermination_AnyParty_225826]

Notice of Termination
[a05-20519_1ex10d77.htm#a12_2NoticeOfTermination_AnyParty_225826]

 

12.3 [a05-20519_1ex10d77.htm#a12_3EffectOfTermination_InTheEve_225827]

Effect of Termination
[a05-20519_1ex10d77.htm#a12_3EffectOfTermination_InTheEve_225827]

 

 

 

 

ARTICLE 13 – GENERAL PROVISIONS [a05-20519_1ex10d77.htm#Article13_225829]

 

13.1 [a05-20519_1ex10d77.htm#a13_1Notices_AllNoticesOrOtherCom_225831]

Notices [a05-20519_1ex10d77.htm#a13_1Notices_AllNoticesOrOtherCom_225831]

 

13.2 [a05-20519_1ex10d77.htm#a13_2SuccessorsAndAssigns__225833]

Successors and Assigns
[a05-20519_1ex10d77.htm#a13_2SuccessorsAndAssigns__225833]

 

13.3 [a05-20519_1ex10d77.htm#a13_3AccessToRecordsAfterClosing__225835]

Access to Records after Closing
[a05-20519_1ex10d77.htm#a13_3AccessToRecordsAfterClosing__225835]

 

13.4 [a05-20519_1ex10d77.htm#a13_4EntireAgreementAmendments_Th_225836]

Entire Agreement; Amendments
[a05-20519_1ex10d77.htm#a13_4EntireAgreementAmendments_Th_225836]

 

13.5 [a05-20519_1ex10d77.htm#a13_5Interpretation_Articletitles_225838]

Interpretation [a05-20519_1ex10d77.htm#a13_5Interpretation_Articletitles_225838]

 

13.6 [a05-20519_1ex10d77.htm#a13_6Waivers_AnyTermOrProvisionOf_225839]

Waivers [a05-20519_1ex10d77.htm#a13_6Waivers_AnyTermOrProvisionOf_225839]

 

13.7 [a05-20519_1ex10d77.htm#a13_7PartialInvalidity_WhereverPo_225840]

Partial Invalidity
[a05-20519_1ex10d77.htm#a13_7PartialInvalidity_WhereverPo_225840]

 

13.8 [a05-20519_1ex10d77.htm#a13_8ExecutionInCounterparts_This_225841]

Execution in Counterparts
[a05-20519_1ex10d77.htm#a13_8ExecutionInCounterparts_This_225841]

 

13.9 [a05-20519_1ex10d77.htm#a13_9FurtherAssurances_OnTheClosi_225842]

Further Assurances
[a05-20519_1ex10d77.htm#a13_9FurtherAssurances_OnTheClosi_225842]

 

13.10 [a05-20519_1ex10d77.htm#a13_10GoverningLaw_ThisAgreementS_225844]

Governing Law [a05-20519_1ex10d77.htm#a13_10GoverningLaw_ThisAgreementS_225844]

 

13.11 [a05-20519_1ex10d77.htm#a13_11WaiverOfJuryTrial_EachParty_225845]

Waiver of Jury Trial
[a05-20519_1ex10d77.htm#a13_11WaiverOfJuryTrial_EachParty_225845]

 

13.12 [a05-20519_1ex10d77.htm#a13_12PaymentOfExpenses_ExceptAsO_225847]

Payment of Expenses
[a05-20519_1ex10d77.htm#a13_12PaymentOfExpenses_ExceptAsO_225847]

 

13.13 [a05-20519_1ex10d77.htm#a13_13NoStrictConstruction_TheLan_225847]

No Strict Construction
[a05-20519_1ex10d77.htm#a13_13NoStrictConstruction_TheLan_225847]

 

13.14 [a05-20519_1ex10d77.htm#a13_14RightToSetoff_Notwithstandi_225849]

Right to Set-off
[a05-20519_1ex10d77.htm#a13_14RightToSetoff_Notwithstandi_225849]

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

 

Purchased Assets

EXHIBIT B

 

Form of Assumption Agreement

EXHIBIT C

 

Form of Assignment and Bill of Sale

EXHIBIT D

 

Trademark License Agreement

EXHIBIT E

 

Major Terms of Real Property Subleases

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Agreement”) is dated as of July 14, 2005, by
and between NAL Worldwide LLC, a Delaware limited liability company (“Buyer”)
and North American Van Lines, Inc., a Delaware corporation (“Seller”).

 

RECITALS

 

1.                                       Seller is engaged in, among other
things, the Business (as defined in APPENDIX A); and

 

2.                                       Seller desires to sell to Buyer and
Buyer desires to purchase from Seller substantially all of the assets,
businesses and properties used in the Business, and to assume certain specified
liabilities in connection therewith, all on the terms and subject to the
conditions set forth herein.

 

In consideration of the mutual covenants and agreements hereinafter set forth,
it is hereby agreed between Seller and Buyer as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For purposes of this Agreement, capitalized terms and variations thereof have
the meanings specified or referenced in APPENDIX A attached hereto.

 

ARTICLE 2

 

PURCHASE AND SALE

 

2.1                                 Purchased Assets.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, Seller shall sell,
transfer, assign, convey and deliver to Buyer and Buyer shall purchase from
Seller, free and clear of all Encumbrances, except for Permitted Encumbrances,
the Business, including the operations, assets and properties currently owned or
used by Seller or any of its Affiliates solely or primarily in connection with
or related to the Business of every kind and description, wherever located,
whether real, personal or mixed, tangible or intangible, as the same shall exist
on the Closing Date, except for the Excluded Assets (herein collectively
referred to as the “Purchased Assets”).  The Purchased Assets, which shall not
include working capital required to operate the Business, shall include all
Software currently owned by Seller or any of its Affiliates and used solely or
primarily in connection with or related to the Business, including, without
limitation, the Software identified on EXHIBIT A.  The Purchased Assets shall
also include the following assets:

 

(a)                                  All of the right, title and interest of
Seller or its applicable Affiliate in, to and under the Assigned Real Property
Leases, including the right, title and interest of

 

--------------------------------------------------------------------------------


 

such Person in and to the Leased Real Property leased pursuant thereto, the
improvements located on such Leased Real Property and all other licenses,
permits, deposits and other rights appurtenant or related thereto;

 

(b)                                 All furniture, fixtures, equipment,
machinery, vehicles, spare parts and supplies, computers and related equipment,
telephones and related equipment and all other tangible personal property,
office and other supplies, parts, packaging materials and all other accessories
related to any of the foregoing, as identified on EXHIBIT A (“Tangible Personal
Property”);

 

(c)                                  All rights as lessee or sublessee under
leases or subleases of Tangible Personal Property together with any options to
purchase the underlying property, as identified on EXHIBIT A  (“Tangible
Personal Property Leases”);

 

(d)                                 All rights under any Contracts identified on
Schedule 5.10 or assumed pursuant to EXHIBIT B;

 

(e)                                  All Intellectual Property identified on
EXHIBIT A;

 

(f)                                    All files, documents, instruments,
papers, books and records relating to the business, operations, condition
(financial or other) or results of operations of the Business or the Purchased
Assets, including financial statements, and related work papers and letters from
accountants, budgets, pricing guidelines, ledgers, journals, Contracts, lists
and records pertaining to customers, computer files and programs, retrieval
programs, operating data and plans (Seller may redact those portions of any
documents that contain information about businesses of Seller or its Affiliates
other than the Business);

 

(g)                                 All personnel file records of the
Transferred Employees;

 

(h)                                 A copy of Seller’s policies, manuals and
procedures or similar materials used with respect to the Business, for the
purpose of Buyer developing derivative policies, manuals and procedures or
similar materials for its own use after Closing, for the use of which after
Closing Seller shall have no liability whatsoever;

 

(i)                                     The trade names “nal Worldwide” and “nal
Global,” which the Seller has informed Buyer are currently unregistered, and any
trademarks, trade names and service marks containing either of the foregoing,
all goodwill associated therewith, and the nalworldwide.com and nalglobal.com
domain names;

 

(j)                                     All prepaid rents (other than under the
Fort Wayne Lease) and all prepaid amounts under the Tangible Personal Property
Leases being transferred to Buyer; and

 

(k)                                  All other assets, businesses and properties
of Seller or any Affiliate to the extent:  (i) primarily used in connection with
the Business or the Purchased Assets, or (ii) identified on EXHIBIT A, including
all goodwill relating to the Business and the going concern value of the
Business, except as expressly set forth in Section 2.2 below.

 

2

--------------------------------------------------------------------------------


 

2.2                                 Excluded Assets.  Notwithstanding the
provisions of Section 2.1, the Purchased Assets shall not include the following
items (collectively referred to herein as the “Excluded Assets”).  To the extent
an asset relating to the Business is not specifically identified on EXHIBIT A or
in Section 2.1 above, such asset shall be deemed an Excluded Asset.

 

(a)                                  All trade names other than  “nal Worldwide”
and “nal Global,” including “North American,” “northAmerican”, “SIRVA,” and
“SIRVA Logistics,” and the words “Worldwide” and “Global” in any combination
other than in combination with “nal” and all translations, adaptations, or
derivations thereof, and any trademarks, trade names, service marks and symbols
denoting or connoting, any of the foregoing, and all goodwill associated
therewith;

 

(b)                                 All cash and cash equivalents;

 

(c)                                  All accounts receivable and all notes,
bonds and other evidences of indebtedness of and rights to receive payments of
any kind, including all trade accounts receivable, notes receivable from
customers, vendor credits and all other obligations of customers with respect to
sales of goods or services (including any rights with respect to any third party
collection procedures) (“Accounts Receivable”);

 

(d)                                 All rights (including any right to
indemnification), claims and recoveries arising out of or relating to events
occurring or existing as of or prior to the Closing and relating to the periods
prior to the Closing;

 

(e)                                  All Benefit Plans of Seller and its
Affiliates and all assets held by such Benefit Plans; all Contracts for
employment or consultation services for a specified or unspecified term and any
other employment-related contracts not listed on EXHIBIT A or as part of 
Section 2.1; and all written or unwritten representations, commitments,
promises, communications or courses of conduct creating an obligation to make
payments or provide benefits to any employee or former employee of the Business;

 

(f)                                    All minute books and stock ownership
records of Seller;

 

(g)                                 All refunds of any Tax paid by Seller or its
Affiliates to which Seller is entitled based upon its Tax liability for the
periods (or portion thereof) ending as of or prior to the Closing Date pursuant
to Section 8.1;

 

(h)                                 All contracts of insurance and rights to
insurance proceeds to the extent Seller is responsible for the cost of the
insured event or indemnifies Buyer with respect to the cost of the insured
event;

 

(i)                                     Except as set forth in Section 2.1(j),
all prepaid expenses for which Buyer will not receive the benefit after the
Closing, including insurance, rights to reimbursement of prepaid insurance and
security deposits;

 

(j)                                     All documents prepared by Seller for the
purpose of informing its agents, employees, or management about the sale of the
Business and the Purchased Assets;

 

3

--------------------------------------------------------------------------------


 

(k)                                  All intercompany receivables payable to
Seller by any of its Affiliates;

 

(l)                                     All Real Property Leases, other than the
Assigned Real Property Leases;

 

(m)                               All leases and subleases of real and personal
property related to the Business, other than those identified on EXHIBIT A; and

 

(n)                                 All of Seller’s rights under this Agreement.

 

2.3                                 Limited Assumed Liabilities.  On the Closing
Date, Buyer and Seller shall enter into the Assumption Agreement, substantially
in the form of EXHIBIT B, pursuant to which Buyer shall assume and agree to
discharge only the following specific obligations and liabilities, to the extent
such liabilities and obligations relate exclusively or primarily to the
Business, in accordance with their respective terms and subject to the
respective conditions thereof (herein collectively referred to as the “Assumed
Liabilities”):  all liabilities and obligations of Seller to be paid or
performed after the Closing (other than those arising or relating to a breach of
an agreement prior to the Closing Date) under:  (i) the Assigned Real Property
Leases, (ii) the Tangible Personal Property Leases, (iii) the other Contracts
listed on Schedule 5.10, (iv) the other Contracts entered into by Seller in the
ordinary course of the Business and not required by the terms of Section 5.10 to
be listed on Schedule 5.10, and (v) Contracts entered into by Seller after the
date hereof in the ordinary course of the Business consistent with the terms of
this Agreement and Seller’s past practice and custom; provided the foregoing
shall only be Assumed Liabilities to the extent the foregoing Contracts or
Assigned Real Property Leases are actually assigned to Buyer.

 

2.4                                 Excluded Liabilities.  Notwithstanding any
provision herein that may be construed to the contrary, except for the Assumed
Liabilities, Seller and its Affiliates shall remain solely responsible for and
Buyer shall not assume or be obligated in any way to pay, perform or otherwise
discharge any liability or obligation of Seller or any of its Affiliates or any
liability or obligation arising in respect of the Business or the Purchased
Assets, whether direct or indirect, known or unknown, absolute or contingent
(all liabilities and obligations other than the Assumed Liabilities are referred
to herein collectively as the “Excluded Liabilities”).    The Excluded
Liabilities include without limitation:

 

(a)                                  Any liabilities or obligations related to
any business of Seller or its Affiliates other than the Business;

 

(b)                                 Any liabilities or obligations related to
any facility that is not used by the Business on the Closing Date;

 

(c)                                  Any liabilities or obligations arising from
the employment or termination of any current or former employees by Seller or
its Affiliates, including the termination of any employees of the Business not
hired by Buyer;

 

(d)                                 Subject to Section 8.1, any liabilities of
Seller or its Affiliates for Taxes and any Taxes arising from the transactions
described herein;

 

4

--------------------------------------------------------------------------------


 

(e)                                  Any intercompany payables or other
liabilities or obligations of Seller to any of its Affiliates;

 

(f)                                    Any liabilities or obligations arising
under or related to any Benefit Plan;

 

(g)                                 Any liabilities and obligations, including
any liabilities or obligations for wages or benefits, to employees of Seller or
its Affiliates for periods prior to the Closing Date;

 

(h)                                 Any costs or expenses incurred by Seller
incident to its sale of the Purchased Assets, including the negotiation and
preparation of this Agreement and its performance and compliance with the
agreements and conditions contained herein;

 

(i)                                     Any liabilities or obligations arising
out of, in connection with or related to any Excluded Asset;

 

(j)                                     Any liabilities, costs or expenses
arising from any Legal Proceedings against Seller or any of its Affiliates,
including any Legal Proceedings set forth on Schedule 5.14;

 

(k)                                  Any liabilities or obligations relating to
the period prior to the Closing Date, with respect to an actual or alleged
breach of contract or warranty, tort, infringement, claim or violation of any
Requirement of Law, strict liability or otherwise;

 

(l)                                     Any liabilities or obligations relating
to, or arising out of, directly or indirectly, the operation of the Business or
Seller’s ownership, control or use of the Purchased Assets prior to the Closing
Date including, but not limited to, any liability to any current, past or future
employee of Sellers based on any event or events occurring prior to the Closing
(whether, in any such case outlined above, (i) the liability arises prior to or
following the Closing or (ii) the liability is assessed against Seller or its
Affiliates or Buyer or its Affiliates); and

 

(m)                               Any liabilities or obligations (contingent or
otherwise and including liability for response costs, personal injury, property
damage or natural resource damage) arising under any Environmental Laws relating
to the handling, treatment, storage, disposal, Release or threatened Release of
Contaminants in, under, on or from the Leased Real Property, the Tangible
Personal Property or any past or current property or facility of Seller, its
Affiliates or any predecessor of Seller or its Affiliates, or any offsite waste
treatment, storage, or disposal facility used by any of them, except for any
such obligations or liabilities to the extent caused by the operation of the
Business by Buyer after the Closing Date.

 

2.5                                 Certain Consents to Assignment.  To the
extent that any Contract to be assigned to Buyer (including without limitation,
the Assigned Real Property Leases) is not assignable without the consent of a
third party, this Agreement shall not constitute an assignment or an attempted
assignment thereof if such assignment or attempted assignment would constitute a
breach thereof.  Seller and Buyer shall use all reasonable efforts to obtain the
consent of such other party to the assignment to Buyer of any such Contract.  If
any such consent shall not be

 

5

--------------------------------------------------------------------------------


 

obtained, Seller shall cooperate with Buyer in any reasonable arrangement
designed to provide for Buyer the benefits intended to be assigned to Buyer
under the relevant Contract, including enforcement for the benefit of Buyer of
any and all rights of Seller against the other party thereto arising out of the
breach or cancellation thereof by such other party or otherwise, for a period up
to twelve months following the Closing, provided that Buyer shall undertake to
pay or satisfy (i) the corresponding liabilities for the enjoyment of such
benefit if and to the extent that Buyer would have been responsible therefor if
such consent, waiver or approval had been obtained, (ii) for a period up to six
months following the Closing, all reasonable external, out-of-pocket expenses
incurred by Seller in so obtaining or providing such benefits to Buyer and
(iii) for any period following the initial six month period, all mutually
agreeable reasonable expenses, whether internal or external out-of-pocket,
incurred by Seller in so obtaining or providing such benefits to Buyer.

 

ARTICLE 3

 

PURCHASE PRICE

 


3.1                                 PURCHASE PRICE.  THE CASH PURCHASE PRICE TO
BE PAID TO OR ON BEHALF OF SELLER AT THE CLOSING (THE “PURCHASE PRICE”) SHALL BE
AN AMOUNT EQUAL TO (I) THE ASSUMPTION, PAYMENT, PERFORMANCE AND DISCHARGE BY
BUYER, WHEN AND AS DUE, OF THE ASSUMED LIABILITIES, PLUS (II) THE SUM OF
$12,900,000.  THE PURCHASE PRICE SHALL BE PAYABLE IN CASH IN TWO INSTALLMENTS. 
THE FIRST INSTALLMENT OF $11,900,000 SHALL BE PAYABLE AT THE CLOSING AS PROVIDED
IN SECTION 4.2.  THE SECOND INSTALLMENT OF $1,000,000 SHALL BE PAYABLE UPON
COMPLETION BY SELLER OF ALL SERVICES IT IS REQUIRED TO PROVIDE TO BUYER UNDER
THE SERVICE BUREAU AGREEMENT.


 

3.2                                 Allocation of Purchase Price.  Within ninety
days after the Closing, Buyer shall prepare and deliver to Seller a statement
(the “Allocation Statement”) allocating the Purchase Price among the Purchased
Assets and the noncompete agreement set forth in Section 8.3 in accordance with
Section 1060 of the Code and the applicable Treasury Regulations.  If within
thirty days after delivery of the Allocation Statement, Seller notifies Buyer in
writing of an objection to the Allocation Statement, Buyer and Seller shall use
their commercially reasonable efforts to resolve such dispute within twenty
days.  If Buyer and Seller are unable to resolve such dispute during such
twenty-day period, Buyer and Seller shall jointly select a nationally recognized
independent accounting firm to resolve such dispute.  Such accounting firm shall
be requested to resolve such dispute and issue its written report to Buyer and
Seller within thirty days after its engagement.  One-half of the fees of such
accounting firm shall be borne by Buyer, and one-half of such fees shall be
borne Seller.  Seller and Buyer each agree to prepare and file on a timely basis
Internal Revenue Service Form 8594 setting forth an allocation of the Purchase
Price, pursuant to Section 1060 of the Code, in a manner consistent with the
Allocation Statement, and agree to act in accordance with the Allocation
Statement in the preparation of financial statements and filing of all Tax
returns and in the course of any Tax audit, Tax review or Tax litigation
relating thereto.  Neither Buyer nor Seller will assert that the allocation set
forth in the Allocation Statement was not separately bargained for at arm’s
length and in good faith.  Not later than ten days prior to the filing of their
respective Form 8594 relating to this transaction, each party shall deliver to
the other party a copy of its Form 8594.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 4

 

CLOSING

 

4.1                                 Closing Date.  The consummation of the
transactions (the “Closing”) shall take place at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, 333 West Wacker Drive, Chicago, Illinois as promptly
as is practicable on the Business Day on which the conditions set forth in
Articles 9 and 10 hereof have been satisfied or waived, or at such other time
and place as may be agreed upon by Buyer and Seller.  The date on which the
Closing occurs is called the “Closing Date”.  It is understood and agreed that
Seller will notify Buyer at least three Business Days prior to the Closing that
the Closing is likely to occur, specifying the proposed closing date. 
Notwithstanding the foregoing, in the event that the parties agree to close on
July 31, 2005, the first installment of the Purchase Price shall be paid on
August 1, 2005, and, upon payment of such installment, the Closing and the
Closing Date shall be deemed to have occurred on July 31, 2005 at 11:59 p.m.

 

4.2                                 Payment.  Subject to fulfillment or waiver
of the conditions set forth in ARTICLE 9,  Buyer shall pay Seller the first
installment of the Purchase Price by wire transfer of immediately available
funds to the account or accounts designated in writing by Seller on the Closing
Date or as otherwise specified in Section 4.1 above.

 

4.3                                 Buyer’s Additional Closing Date Deliveries. 
Subject to fulfillment or waiver of the conditions set forth in ARTICLE 9, at
Closing Buyer shall also deliver to Seller all of the following:

 

(a)                                  A certificate of the secretary (or other
similar official) of Buyer certifying, as complete and accurate as of the
Closing Date, the Organizational Documents of Buyer and certifying and attaching
the resolutions of the board of directors and stockholders (or other relevant
Persons) of Buyer approving the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and certifying to the
incumbency and signatures of the persons authorized by Buyer to execute this
Agreement and each Buyer Ancillary Document or instrument executed by Buyer in
connection with this Agreement;

 

(b)                                 A certificate of good standing of Buyer
issued as of a recent date by the Secretary of State of the State of Delaware;

 

(c)                                  The Assumption Agreement, substantially in
the form of EXHIBIT B, duly executed by Buyer;

 

(d)                                 A transitional services agreement (the
“Transitional Services Agreement”), in a form reasonably acceptable to both
parties, duly executed by Buyer;

 

(e)                                  The Real Property Lease Assignments, duly
executed by Buyer;

 

(f)                                    The Real Property Subleases and the Fort
Wayne Lease, duly executed by Buyer;

 

7

--------------------------------------------------------------------------------


 

(g)                                 A software license assignment in favor of 
Buyer to assign the license of AMS, PTS and CDS (the “Software License
Assignment”) to Buyer, in a form reasonably acceptable to both parties, duly
executed by Buyer;

 

(h)                                 A perpetual, non-exclusive, royalty free
license in favor of Buyer to use and modify certain software owned by Seller
(the “License”), in a form reasonably acceptable to both parties, duly executed
by Buyer;

 

(i)                                     A trademark license agreement (the
“Trademark License”), substantially in the form of EXHIBIT D, duly executed by
Buyer;

 

(j)                                     A service bureau agreement (the “Service
Bureau Agreement”) for outsourcing of information technology services, in a form
reasonably acceptable to both parties;

 

(k)                                  A certificate of the secretary (or other
similar official) executed on behalf of Buyer as to the accuracy of Buyer’s
representations and warranties as of the date of this Agreement and as of the
Closing, in accordance with Section 10.3 and as to Buyer’s compliance with and
performance of its covenants and obligations to be performed or complied with at
or before the Closing in accordance with Section 10.3; and

 

(l)                                     Such other assumption agreements and
instruments as Seller may reasonably request or as may be otherwise necessary to
evidence and effect the assumption by Buyer of the Assumed Liabilities.

 

In addition to the above deliveries, Buyer shall take all steps and actions as
Seller may reasonably request or as may otherwise be necessary to evidence
Buyer’s assumption of the Assumed Liabilities.

 

4.4                                 Seller’s Closing Date Deliveries.  Subject
to fulfillment or waiver of the conditions set forth in ARTICLE 10, at Closing
Seller shall deliver to Buyer all of the following:

 

(a)                                  A certificate of the Secretary of Seller
certifying, as complete and accurate as of the Closing, the Organizational
Documents of Seller and certifying and attaching the resolutions of the board of
directors, or a duly authorized committee thereof, of Seller approving the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and certifying to the incumbency and signatures
of the persons authorized by Seller to execute this Agreement and each Seller
Ancillary Document or instrument executed by Seller in connection with this
Agreement;

 

(b)                                 Certificates of good standing of Seller:

 

(i)                                     issued as of a recent date by the
Secretary of State of the State of Delaware; and

 

(ii)                                  issued as of a recent date by the
Secretary of State of the State of Indiana;

 

8

--------------------------------------------------------------------------------


 

(c)                                  An assignment and bill of sale (the
“Assignment and Bill of Sale”), substantially in the form of EXHIBIT C, to Buyer
for all of the Purchased Assets that are Tangible Personal Property, duly
executed by Seller;

 

(d)                                 The Assumption Agreement, substantially in
the form of EXHIBIT B, duly executed by Seller;

 

(e)                                  Certificates of title or origin (or like
documents) with respect to any vehicles or other equipment included in the
Purchased Assets for which a certificate of title or origin is required in order
to transfer title;

 

(f)                                    All consents, waivers or approvals
obtained by Seller with respect to the Purchased Assets or the consummation of
the transactions contemplated by this Agreement;

 

(g)                                 Assignments to Buyer of any registered or
applied for patents, trademarks, service marks, domain names and copyrights
included in the Purchased Assets, duly executed by Seller in a form and
substance reasonably satisfactory to Buyer;

 

(h)                                 The Transitional Services Agreement, duly
executed by Seller;

 

(i)                                     The Real Property Lease Assignments,
duly executed by Seller or one of its Affiliates, as appropriate;

 

(j)                                     The Real Property Subleases and the Fort
Wayne Lease, duly executed by Seller or one of its Affiliates, as appropriate;

 

(k)                                  The Software License Assignment, duly
executed by Seller;

 

(l)                                     The License, duly executed by Seller;

 

(m)                               The Trademark License, substantially in the
form of EXHIBIT D, duly executed by Seller;

 

(n)                                 A certification of non-foreign status of
Seller, reasonably satisfactory to Buyer, which complies with the requirements
of section 1445 of the Code and the applicable Treasury Regulations;

 

(o)                                 The Landlord Documents;

 

(p)                                 The Service Bureau Agreement, duly executed
by Seller;

 

(q)                                 The Financial Statements required to be
delivered at Closing pursuant to Section 5.4; and

 

(p)                                 Such other bills of sale, assignments and
other instruments of transfer or conveyance as Buyer may reasonably request or
as may be otherwise necessary to

 

9

--------------------------------------------------------------------------------


 

evidence and effect the sale, assignment, transfer, conveyance and delivery of
the Purchased Assets to Buyer.

 

In addition to the above deliveries, Seller shall take all steps and actions as
Buyer may reasonably request or as may otherwise be necessary to put Buyer in
actual possession or control of the Purchased Assets.

 

4.5                                 Shipments in Process.

 

(a)                                  All revenue generated, expenses incurred,
and all liabilities for shipments loaded and services performed on or prior to
the Closing Date, will be retained and/or paid by Seller.  All revenue
generated, expenses incurred, and all liabilities with respect to shipments
loaded and services performed after the Closing Date will be retained and/or
paid by Buyer.  The parties agree to cooperate with each other following the
Closing with respect to this division of responsibility.  Specifically, each
party agrees to promptly forward any claims, payments, correspondence or other
documents or matters that it might receive that should have been directed to the
other party.  Without intending to limit the foregoing, if a party collects a
receivable that belongs to the other party (i.e., Seller-owned if it relates to
a shipment loaded on or before the Closing Date; Buyer-owned if it relates to a
shipment loaded after the Closing Date), the collecting party will forward such
payment to the other party within five business days of the collecting party’s
receipt thereof.  For purposes of this Section 4.5 and the indemnity provisions
set forth in Sections 11.1(g) or 11.2(e), a shipment is deemed loaded when the
driver executes a bill of lading for the shipment and a service is deemed
performed when the service is provided.

 

(b)                                 If Buyer and Seller are unable to resolve
any disagreement with respect to such revenue, expenses or liabilities for
shipments, within thirty (30) days following the receipt of or request for such
amounts, then the items in dispute will be referred to the Chicago office of BDO
Seidman, LLP (the “Accountants”) for final arbitration within forty-five (45)
days after submitting the matter to the Accountants, which arbitration shall be
in accordance with this Section 4.5(b) and final and binding on both Buyer and
Seller.  With respect to this Section 4.5(b), (i) the Accountants shall act as
an arbitrator to determine, based solely on presentations by Buyer and Seller,
and not by independent review, only those amounts still in dispute; (ii) Buyer
and Seller agree to execute, if requested by the Accountants, a reasonable
engagement letter; and (iii) the fees and expenses of the Accountants shall be
allocated between Buyer and Seller so that Seller’s share of such fees and
expenses shall be equal to the product of (x) the aggregate amount of such fees
and expenses, and (y) a fraction, the numerator of which is the amount in
dispute that is ultimately unsuccessfully disputed by Seller (as determined by
the Accountant) and the denominator of which is the total value in dispute
submitted to arbitration.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, Seller hereby represents and warrants to Buyer
that the statements contained in this ARTICLE 5 are true and correct, except to
the extent set forth on the disclosure schedule delivered contemporaneously with
this Agreement by Seller to Buyer (the “Disclosure Schedule”).  The Disclosure
Schedule shall be arranged in sections and paragraphs corresponding to the
lettered and numbered paragraphs contained in this ARTICLE 5.

 

5.1                                 Organization.  Schedule 5.1 contains a
complete and accurate list of Seller’s jurisdiction of incorporation and each
other jurisdiction in which it is authorized to conduct the Business.  Seller is
duly organized, validly existing and in good standing under the laws of
Delaware, and is duly qualified to transact business as a foreign corporation
and is in good standing in each of the jurisdictions listed in Schedule 5.1,
except as would not have a Material Adverse Effect.  Except as set forth on
Schedule 5.1, there are no other jurisdictions in which the conduct of its
business or the ownership or lease of its assets requires such qualification
under applicable law, except where failure to so qualify would not have a
Material Adverse Effect.  Seller has the requisite power and authority and all
permits and authorizations necessary to own or lease and to operate and use the
Purchased Assets and to carry on the Business as now conducted, except as would
not have a Material Adverse Effect.  Seller has delivered to Buyer correct and
complete copies of its Organizational Documents.

 

5.2                                 Authority.  Seller has the power and
authority to execute, deliver and perform this Agreement and all of the Seller
Ancillary Agreements to which it is a party.  The execution, delivery and
performance of this Agreement and the Seller Ancillary Agreements by Seller have
been duly authorized and approved by its board of directors and do not require
any further authorization or consent by it.  This Agreement has been duly
executed and delivered by Seller and is the legal, valid and binding obligation
of Seller enforceable in accordance with its terms, and each of the Seller
Ancillary Agreements upon execution and delivery will be a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms.

 

5.3                                 No Conflicts.  Except as set forth in the
Schedule 5.3, neither the execution and delivery of this Agreement or any of the
Seller Ancillary Agreements nor the consummation of any of the transactions
contemplated hereby or thereby nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will:

 

(a)                                  violate, conflict with, result in a breach
of the terms, conditions or provisions of, or constitute a default, an event of
default or an event creating rights of acceleration, termination or cancellation
or a loss of rights under, or result in the creation or imposition of any
Encumbrance, other than a Permitted Encumbrance, upon the Business or any of the
Purchased Assets under (i) the certificate of incorporation or bylaws of Seller,
(ii) any other Contract, (iii) any Court Order to which Seller or any of its
Affiliates or the Purchased Assets are subject or by which Seller or any of its
Affiliates or any of the Purchased Assets are bound, or (iv) any Requirements of
Law affecting or applicable to Seller or any of its Affiliates or any of the
Purchased Assets, except, in the

 

11

--------------------------------------------------------------------------------


 

case of clauses (ii), (iii) and (iv), for any such violation, conflict, breach,
default, right, loss or imposition as would not have a Material Adverse Effect
on the Business or the Purchased Assets; or

 

(b)                                 require the approval, consent, authorization
or act of, or the making by Seller or any of its Affiliates of any declaration,
filing or registration with, any Person.

 

5.4                                 Financial Statements.

 

(a)                                  At the Closing, the Financial Statements
are in all material respects accurate and complete, are consistent with the
books and records of Seller with respect to the Business (which, in turn, are
accurate and complete in all material respects), were prepared in accordance
with GAAP, and present the financial position and results of operations of the
Business as of their respective dates and for the respective periods covered
thereby in accordance with GAAP, subject, with respect to the Interim Financial
Statements, to the lack of the footnote disclosure otherwise required by GAAP.

 

(b)                                 Seller has provided Buyer with the 2005
budget dated December 31, 2004, which is the current budget relating to the
Business and has not been updated since that time.

 

5.5                                 Taxes.  Seller and its Affiliates have
timely filed all Tax Returns that are required to be filed by them with respect
to the Purchased Assets and the conduct of the Business and have timely paid all
Taxes that have become due on such Tax Returns, or pursuant to any assessment
that has become payable.  Each such Tax Return was true, correct and complete in
all material respects.  Except as set forth in Schedule 5.5, no audit or other
proceeding by any United States federal, state or local or foreign court,
governmental or regulatory authority, or similar Person is pending or threatened
with respect to any Taxes due from Seller or any of its Affiliates with respect
any Purchased Asset or the conduct of the Business, or with respect to any Tax
Return filed or required to be filed by, relating to or including Seller or any
of its Affiliates with respect to any Purchased Asset or the conduct of the
Business.  No assessment or deficiency for any Tax has been proposed or
threatened against Seller or any of its Affiliates with respect to any Purchased
Asset or the conduct of the Business. No written claim has ever been made by an
authority in a jurisdiction where Seller or any of its Affiliates does not file
Tax Returns with respect to the Business or the Purchased Assets that Seller or
any of its Affiliates is or may be subject to taxation by that jurisdiction.
Except as set forth in Schedule 5.5, there are no unexpired waivers of any
statute of limitations with respect to any Taxes relating to any Purchased Asset
or the conduct of the Business for which Seller or any of its Affiliates may be
liable.  With respect to the Business, Seller and its Affiliates have complied
in all material respects with all Requirements of Law relating to the payment,
withholding and reporting of Taxes relating to the Business (including sections
1441, 1442, 3102, 3401 and 3406 of the Code) and have withheld from employee
wages and paid over, in a timely manner, to the proper authorities all amounts
required to be so withheld and paid over under all Requirements of Law.  Seller
is not party to any Contract providing for the allocation or sharing of Taxes
relating to the conduct of the Business that will continue in force after the
Closing Date.  The Assumed Liabilities do not include any obligation to make any
payments that will be nondeductible under section 280G of the Code (or any
corresponding provision of state, local or foreign income Tax law).  There are

 

12

--------------------------------------------------------------------------------


 

no Encumbrances with respect to Taxes (except for Permitted Encumbrances) upon
any of the Purchased Assets.  Seller is not a “foreign person” within the
meaning of section 1445(a) of the Code.

 

5.6                                 Leased Real Property.  Schedule 5.6 contains
a brief description of each parcel of Leased Real Property.  With respect to the
Leased Real Property, except as set forth in Schedule 5.6:

 

(a)                                  Seller or its applicable Affiliate enjoys
peaceful and undisturbed possession of all the Leased Real Property;

 

(b)                                 The leasehold interest of Seller or its
applicable Affiliate in each Leased Real Property is not subject or subordinate
to any Encumbrance, except for Permitted Encumbrances;

 

(c)                                  Neither Seller nor any of its Affiliates
have received notice of any condemnation proceedings with regard to the Leased
Real Property and, to Seller’s Knowledge, there are no such proceedings
contemplated by any governmental authority;

 

(d)                                 Neither Seller nor any of its Affiliates is
party to any sublease, license or other occupancy agreement granting to any
third Person the right to use or occupy any Leased Real Property;

 

(e)                                  To Seller’s Knowledge, the present
maintenance, operation, use and occupancy of the Leased Real Property does not
violate any Requirement of Law in any manner that would have a Material Adverse
Effect; and

 

(f)                                    The Real Property Leases for the Westmont
Office Facility and the Logistics Facilities are in full force and effect and
constitute legal, valid and binding agreements of Seller, enforceable against
Seller in accordance with their terms, and, to Seller’s Knowledge, each other
party thereto; and except as disclosed in Schedule 5.6, neither Seller, its
Affiliates nor, to Seller’s Knowledge, any other party to such Real Property
Leases is in violation or breach of or default under any such Real Property
Lease (or with notice or lapse of time or both, would be in violation or breach
of or default under any such Real Property Lease) except for such violation,
breach or default as would not have a Material Adverse Effect.

 

5.7                                 Title to Property.  Seller has good and
marketable title to all of the Purchased Assets, free and clear of all
Encumbrances other than the Permitted Encumbrances.  The Purchased Assets
conveyed to Buyer, together with the premises to be subleased by Buyer pursuant
to the Real Property Subleases, include all of those assets (real, personal,
tangible and intangible) necessary for the conduct of the Business in
substantially the same manner as the Business is currently conducted (other than
the Excluded Assets and worn out or obsolete fixed assets disposed of in the
ordinary course of the Business).

 

5.8                                 Tangible Personal Property.  Seller is in
possession of and has good and marketable title to, or has valid leasehold
interests in or valid rights under Contract to use, all the Tangible Personal
Property and intangible assets, property and rights included in the Purchased

 

13

--------------------------------------------------------------------------------


 

Assets.  All of such Tangible Personal Property and intangible assets, property
and rights is free and clear of all Encumbrances except Permitted Encumbrances,
is in a condition sufficient for the operation of the Business, and complies in
all respects with all Requirements of Law, except as would not have a Material
Adverse Effect.   The Tangible Personal Property of Seller that is included in
the Purchased Assets includes all of the tangible personal property necessary to
meet the requirements of all outstanding Contracts with, and material
commitments to, customers of the Business and all necessary Tangible Personal
Property is in working condition.  Except as set forth on Schedule 5.8, none of
the Tangible Personal Property is held under any lease, security agreement,
conditional sales contract or other title retention or security arrangement or
is located other than on the premises of Seller.  No unreleased mortgage, trust
deed, chattel mortgage, security agreement, financing statement or other
instrument encumbering any of the Assets has been recorded, filed, executed or
delivered.

 

5.9                                 Intellectual Property.  Attached to this
Agreement as Schedule 5.9 is a complete and accurate list and description of
each item of Intellectual Property (other than trade secrets and know-how)
included in the Purchased Assets, together with, in the case of registered and
applied-for Intellectual Property included in the Purchased Assets:  the
(i) applicable registration or application number; (ii) filing, registration,
issue or application date; (iii) record owner; (iv) country; (v) title or
description; (vi) remaining life; and (vii) whether any actions must be taken
within four (4) months from the date of this Agreement to obtain, maintain or
renew such registered or applied-for Intellectual Property.  In addition,
Schedule 5.9 identifies whether each item of such Intellectual Property is owned
by Seller or possessed and used by Seller under any Contract.  Such Intellectual
Property constitutes valid and enforceable rights and, to Seller’s Knowledge,
does not infringe or conflict with the rights of any other Person.  There is
neither pending, nor to Seller’s Knowledge, threatened, any Legal Proceeding
contesting the validity or right of Seller to use any of such Intellectual
Property, and neither Seller nor any of its Affiliates have received any notice
of infringement upon or conflict with any asserted right of others with respect
to such Intellectual Property or the conduct of the Business nor, to Seller’s
Knowledge, is there a basis for such a notice.  To Seller’s Knowledge, no Person
is infringing upon its rights to such Intellectual Property.  Except as
otherwise provided in Schedule 5.9, Seller does not have any obligation to
compensate others for the use of any such Intellectual Property.

 

5.10                           Contracts.  Schedule 5.10 contains a true and
complete list of each of the following Contracts or other arrangements included
in the Purchased Assets (true and complete copies or, if none, reasonably
complete and accurate written descriptions of which, together with all
amendments and supplements thereto and all waivers of any terms thereof, have
been provided to Buyer prior to the execution of this Agreement) of Seller or
any of its Affiliates relating to the Business:

 

(a)                                  All such Contracts relating to future
capital expenditures;

 

(b)                                 All such loans (other than Accounts
Receivable) and advances to (other than ordinary course travel and other
allowances to the employees and independent contractors of Seller), and
investments in, any Person and all such Contracts relating to the making of any
such loan, advancement or investment;

 

14

--------------------------------------------------------------------------------


 

(c)                                  All such Contracts evidencing any
indebtedness, including loan and credit agreements, promissory notes and other
instruments of indebtedness;

 

(d)                                 All such Contracts with any Person
containing any provision or covenant prohibiting or limiting the ability to
engage in any business activity or compete with any Person or limiting the
ability of any Person to compete with Seller or its Affiliates;

 

(e)                                  All such guarantees or other contingent
liabilities in respect of any indebtedness or obligation of any Person (other
than the endorsement of negotiable instruments for collection in the ordinary
and usual course of business consistent with past custom and practice);

 

(f)                                    All such Contracts for management
service, consulting, maintenance or anything similar (including any employee
lease or outsourcing arrangement) providing for annual aggregate payments of
more than $50,000 in 2004 or potential annual payment, as currently anticipated,
of more than $50,000 in 2005;

 

(g)                                 All such Contracts relating to the future
disposition or acquisition of any assets for more than $50,000, other than
Contracts for the dispositions or acquisitions of supplies in the ordinary
course of business consistent with past practice;

 

(h)                                 All collective bargaining or similar labor
Contracts covering any Business Employee (as defined in Section 5.11(a));

 

(i)                                     All such Contracts relating to the
ownership, use or licensing of any Intellectual Property that involve a future
commitment by Seller in excess of $25,000, or that restrict the rights of the
Business regarding, or permit other Persons to use or register, any material
Intellectual Property;

 

(j)                                     All Assigned Real Property Leases and
all Tangible Personal Property Leases;

 

(k)                                  All material Contracts included in the
Purchased Assets and relating to currently effective warranties or
representations made in respect of any services provided or sold or creating any
other liability or obligation to service, repair, maintain, take back or
otherwise do or not do anything in respect to any such services;

 

(l)                                     All such Contracts with any Affiliate,
holder of more than 10% of the equity or Employee (including any officer,
director or consultant) of Seller other than ordinary course unwritten
agreements for employment at will;

 

(m)                               All such Contracts that (i) involve the annual
payment pursuant to the terms of any such Contract of more than $50,000 or more
in 2004 or potential annual payment, as currently anticipated, of more than
$50,0000 in 2005 or (ii) cannot be terminated within 30 calendar days after
giving notice of termination without resulting in any cost or penalty to Seller;

 

15

--------------------------------------------------------------------------------


 

(n)                                 All such Contracts regarding confidentiality
on the part of Seller with customers identified on Schedule 5.18; and

 

(o)                                 Any other Contracts entered into outside the
ordinary course of the Business or otherwise material to the operation of the
Business.

 

All such Contracts of Seller are in full force and effect and constitute legal,
valid and binding agreements of Seller, enforceable against Seller in accordance
with their terms, and, to Seller’s Knowledge, each other party thereto; and
except as disclosed in Schedule 5.10, neither Seller, its Affiliates nor, to
Seller’s Knowledge, any other party to such Contract is in violation or breach
of or default under any such Contract (or with notice or lapse of time or both,
would be in violation or breach of or default under any such Contract) except
for such violation, breach or default as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

5.11                           Employee Relations; Benefit Plans.

 

(a)                                  Schedule 5.11(a) lists the names and job
titles of all employees of Seller or any of its Affiliates providing services
exclusively or primarily with respect to the Business (“Business Employees”).

 

(b)                                 Except as disclosed in Schedule 5.11(b):

 

(i)                                     None of Seller or any of its Affiliates
is party to, or bound by, any labor agreement, collective bargaining agreement,
work rules or practices, or any other labor-related agreements or arrangements
with any labor union, labor organization or works council concerning any
Business Employees; no labor union, labor organization, works council, or group
of Business Employees has made a pending demand for recognition or
certification, and there are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or threatened in
writing to be brought or filed with the National Labor Relations Board or any
other labor relations tribunal or authority with respect to the Business; and,
to Seller’s Knowledge, there are no labor union organizing activities with
respect to any Business Employees.

 

(ii)                                  From January 1, 2004 to the date of this
Agreement, there has been no actual or, to Seller’s Knowledge, threatened
strikes, lockouts, slowdowns or work stoppages by the Business Employees with
respect to the Business.

 

(iii)                               Seller and its Affiliates are in substantial
compliance with all applicable laws respecting employment and employment
practices with respect to the Business, including, without limitation, all laws
respecting terms and conditions of employment, health and safety, wages and
hours, child labor, immigration, employment discrimination, disability rights or
benefits, equal opportunity, plant closures and layoffs, affirmative action,
workers’ compensation, labor relations, employee leave issues and unemployment
insurance.

 

16

--------------------------------------------------------------------------------


 

(iv)                              Seller and its Affiliates have not received,
with respect to the Business:  since January 1, 2004, (A) notice of any unfair
labor practice charge or complaint pending or threatened in writing before the
National Labor Relations Board or any other Governmental Body against them,
(B) notice of any arbitrations or grievances arising out of any collective
bargaining agreement or any other arbitration procedures against them,
(C) notice of any charge or complaint with respect to or relating to them
pending before the Equal Employment Opportunity Commission or any other
Governmental Body responsible for the prevention of unlawful employment
practices, (D) notice of the intent of any Governmental Body responsible for the
enforcement of labor, employment, wages and hours of work, child labor,
immigration, or occupational safety and health laws to conduct an investigation
with respect to or relating to them or notice that such investigation is in
progress, or (E) notice of any complaint, lawsuit or other proceeding pending or
threatened in writing in any forum by or on behalf of any present or former
employee of such entities, any applicant for employment or classes of the
foregoing alleging breach of any express or implied contract of employment, any
applicable law governing employment or the termination thereof or other
discriminatory, wrongful or tortuous conduct in connection with the employment
relationship.

 

(v)                                 To Seller’s Knowledge, no Business Employee
is in any respect in violation of any term of any employment agreement,
nondisclosure agreement, common law nondisclosure obligation, fiduciary duty,
noncompetition agreement, restrictive covenant or other obligation to a former
employer of any such employee relating (i) to the right of any such employee to
be employed by Seller or (ii) to the knowledge or use of trade secrets or
proprietary information.

 

(vi)                              The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in any breach or other violation of any collective bargaining agreement,
employment agreement, consulting agreement or any other labor-related agreement
to which Seller or its Affiliates is a party.

 

17

--------------------------------------------------------------------------------


 

(c)                                  No liability under Title IV or Section 302
of ERISA has been incurred by Seller or any ERISA Affiliate that has not been
satisfied in full, and no condition exists that presents a material risk to
Seller or any ERISA Affiliate of incurring any such liability, other than
liability for premiums due the Pension Benefit Guaranty Corporation (which
premiums have been paid when due).

 

(d)                                 Except as disclosed in Schedule 5.11(d) or
as provided in Section 8.2, the consummation of the transactions contemplated by
this Agreement will not, either alone or in combination with another event,
(i) entitle any Transferred Employee to severance pay, unemployment compensation
or any other payment or (ii) accelerate the time of payment or vesting, or
increase the amount of compensation due any Transferred Employee.

 

(e)                                  There has been no material failure of a
Benefit Plan that is a group health plan (as defined in Section 5000(b)(1) of
the Code) to meet the requirements of Section 4980B(f) of the Code with respect
to a qualified beneficiary (as defined in Section 4980B(g) of the Code). 
Neither Seller nor or any ERISA Affiliate has contributed to a nonconforming
group health plan (as defined in Section 5000(c) of the Code) and no ERISA
Affiliate has incurred a tax under Section 5000(e) of the Code which is or could
become a liability of Seller or an ERISA Affiliate.

 

5.12                           Absence of Certain Changes.  Except as disclosed
in Schedule 5.12, since December 31, 2004, there has not occurred any event or
development that, individually or together with other such events, has had a
Material Adverse Effect.  Except as disclosed in Schedule 5.12, since
December 31, 2004, the Business has been conducted only in the ordinary course
consistent with past custom and practice, and has incurred no liabilities other
than in the ordinary course of business consistent with past custom and
practice.  Without limitation of the foregoing and except as set forth on
Schedule 5.12, since December 31, 2004:

 

(a) Seller has not, to Seller’s Knowledge after reasonable investigation, with
respect to the business:

 

(i)                           incurred any liabilities or obligations except
current liabilities or obligations for trade payables in connection with the
purchase of goods or services in the ordinary and usual course of business
consistent with past custom and practice;

 

(ii)                        paid, discharged or satisfied any liabilities other
than the payment, discharge or satisfaction in the ordinary course of business
consistent with past practice of liabilities reflected or reserved against in
the Financial Statements or current liabilities incurred since December 31, 2004
in the ordinary and usual course of business consistent with past practice;

 

(iii)                     permitted or allowed any of their properties or assets
(real, personal or mixed, tangible or intangible) to be subjected to any
Encumbrances (other than Permitted Encumbrances);

 

18

--------------------------------------------------------------------------------


 

(iv)                    purchased any asset (whether or not in the ordinary and
usual course of business consistent with past practice) for a cost in excess of
$75,000;

 

(v)                       modified, amended or terminated any Contract to the
extent that it involves in excess of $75,000 or waived, released or assigned any
material rights or claims under any Contract except in the ordinary course of
business consistent with past practice.

 

(vi)                    received notification that any client, customer or
supplier who paid Seller or received from Seller at least $50,000 in revenue in
2004 or $20,000 in the five months ending May 31, 2005 will (i) stop or decrease
in any respect the rate of business done with the Business, (ii) make any or
seek to make any other alteration to its relationship with the Business or Buyer
or (iii) seek to have any agreement, arrangement, contract or commitment amended
or otherwise modified in a manner that has the effect of reducing the margins of
the Business or Buyer or otherwise adversely affects the Business or Buyer;

 

(vii)                 permitted any material insurance policy naming Seller as a
beneficiary or a loss payee to be cancelled or terminated, except those that
expired according to their terms;

 

(viii)                                                written down the value of
any inventories or written off as uncollectible any accounts receivable, except
in the ordinary course of business consistent with past practice;

 

(ix)                      canceled any debts or waived any material claims or
rights except in the ordinary course of business consistent with past practice;

 

(x)                         except for obligations of Seller under existing
Contracts, made, or permitted any other Person to make, any change in the rate
of compensation, commission, bonus or other direct or indirect remuneration
payable, or paid or agreed or promised to pay, conditionally or otherwise, any
bonus, incentive, retention or other compensation, to or in respect of any
officer, employee or consultant of Seller, or made or granted any increase in,
or established, amended or terminated, any existing plan, program, policy or
arrangement, including, without limitation, any Benefit Plan or arrangement, or
adopted any new Benefit Plan or arrangement or entered into any new collective
bargaining agreement or other union contract or arrangement or multiemployer
plan that was not generally applicable to all of Seller’s employees;

 

(xi)                      made, or directed any other Person to make, any change
in the rate of compensation, commission, bonus or other direct or indirect
remuneration payable, or paid or agreed or promised to pay, conditionally or
otherwise, any bonus, incentive, retention or other compensation, to or in
respect of any of the agents of Seller set forth on Schedule 5.12(xi);

 

(xii)                   adopted or made any change in any method of financial or
Tax accounting or reporting or financial or Tax accounting or reporting
practice, except as required by GAAP, or made or changed any Tax elections;

 

19

--------------------------------------------------------------------------------


 

(xiii)                conducted the cash management customs and practices
(including the timing of collection of receivables and payment of payables and
other current liabilities) and maintained the books and records of the Business
other than in the ordinary and usual course of business consistent with past
practice;

 

(xiv)               made any loans or advances to, or guarantees for the benefit
of, or entered into any similar transaction with any employee, officer, director
or shareholder of a Seller other than in the ordinary and usual course of
business consistent with past practice.

 

(xv)                  borrowed any money (other than trade payables or other
current expenses, all in the ordinary and usual course of business consistent
with past practice) or issued any bonds, debentures, notes or other corporate
securities evidencing money borrowed;

 

(xvi)               suffered any extraordinary loss, damage, destruction or
casualty loss or waived any rights of material value, whether or not covered by
insurance; and

 

(xvii)            agreed, in writing or otherwise, to take any of the foregoing
actions.

 

(b)                                 Seller has not with respect to the Business:

 

(i)                           sold, transferred, or otherwise disposed of any of
its properties or assets (real, personal or mixed, tangible or intangible),
except for sales of assets or inventory in the ordinary and usual course of
business consistent with past practice;

 

(ii)                        sold, assigned, transferred, abandoned or permitted
to lapse any Permits or any portion thereof, or any of the Intellectual Property
or other intangible assets, disclosed any material confidential information or
trade secret to any person or granted any license or sublicense of any rights
under or with respect to any Intellectual Property or other intangible assets;

 

(iii)                     made any single capital expenditure or commitment in
excess of $50,000 or made aggregate capital expenditures and commitments in
excess of $100,000; or

 

(iv)                    hired or terminated any employee (whether or not in the
ordinary course of business) who has an annual salary in excess of $75,000.

 

5.13                           Environmental Matters.  Except as disclosed in
Schedule 5.13, to Seller’s Knowledge:

 

(a)                                  Seller has complied with all applicable
Environmental Laws with respect to the Business and the Leased Real Property,
except to the extent any non-compliance would not have a Material Adverse
Effect;

 

20

--------------------------------------------------------------------------------


 

(b)                                 With respect to the Business and the Leased
Real Property, to Seller’s Knowledge, there have been no (i) environmental
audits, assessments or occupational health studies; (ii) analyses of water
(including groundwater analyses), soil, air, asbestos or other building
materials samples; (iii) inspections of facilities by the Environmental
Protection Agency, any counterpart state agency, or other relevant environmental
authority; (iv) written communications with environmental agencies relating to
issues of noncompliance, Releases or contamination; or (v) written claims or
written complaints concerning environmental matters;

 

(c)                                  With respect to the Business, other than in
compliance with Environmental Laws, neither Seller nor its Affiliates have
generated, treated, stored or disposed of, or arranged for the storage, disposal
or treatment of, any Contaminant or other solid waste in, under or on the Leased
Real Property or at any other site or location not permitted for such treatment,
storage or disposal;

 

(d)                                 With respect to the Business, neither Seller
nor its Affiliates (i) have leased, used or owned a site or location that,
pursuant to CERCLA or other similar state law, has been placed on the National
Priorities List or its state equivalent or (ii) are on written notice of, or
subject to a written claim, Court Order, administrative order or other demand
either to take “response action,” “removal” or “remedial” action as those terms
are defined respectively in 42 U.S.C. §§ 9601(25), (23) and (24), RCRA or other
federal or state Environmental Law or to reimburse any person who has taken
“response,” “removal” or “remedial” action in connection with that site;

 

(e)                                  Neither Seller nor its Affiliates have,
with respect to the Business, owned or operated and do not currently own or
operate, any underground storage tanks as defined in 42 U.S.C. § 6991(1). 
Schedule 5.13 sets forth the age, contents or former contents of any above
ground or underground storage tanks located on the Leased Real Property;

 

(f)                                    Neither Seller nor any third parties has
disposed of or buried any solid wastes as defined in 42 U.S.C. § 6903(27), drums
or containers on, in or under the ground or any surface waters located on the
Leased Real Property;

 

(g)                                 There has been no unpermitted Release of
Contaminants at the Leased Real Property that poses a material risk to human
health or the environment, and there are no Contaminants in the soil or
groundwater at the Leased Real Property in quantities or under circumstances
that would require investigation or remediation pursuant to Environmental Law or
that pose a material risk to human health or the environment; and

 

(h)                                 To Seller’s Knowledge, no facts, events or
conditions with respect to the past or present operations or facilities of the
Business exist which could reasonably be expected to interfere with or prevent
compliance with, or could give rise to any common law or statutory liability or
otherwise form the basis of any environmental claim against or involving the
Business, its assets or the conduct of its respective business and operations
under any Environmental Law now existing, based on any such fact, event or

 

21

--------------------------------------------------------------------------------


 

circumstance, including, without limitation, liability for cleanup costs,
personal injury or property damage.

 

5.14                           No Default, Violation or Litigation.  Except as
disclosed in Schedule 5.14, the Business is not in violation of and has been
operated in compliance with all Requirements of Law, except as such violation or
non-compliance would not have a Material Adverse Effect, and neither Seller nor
any of its Affiliates have received any notice of claimed noncompliance.  Except
as disclosed in Schedule 5.14 and except as would not have a Materially Adverse
Effect, individually or in the aggregate, (i) there are no Legal Proceedings
pending or, to Seller’s Knowledge, threatened against or involving the Business
or against or involving any of the Purchased Assets or to which the Business or
the Purchased Assets may be bound or affected, at law or in equity, and there is
no basis for any of the foregoing, and (ii) there are no judgments, orders,
consents, decrees, injunctions, or any other judicial or administrative mandates
outstanding against or otherwise relating to or affecting the Purchased Assets
or the Business, nor has Seller received any written opinion or memorandum or
legal advice from legal counsel retained by Seller to the effect that the
Purchased Assets or the Business is exposed, from a legal standpoint, to any
liability which may be material.  Except as disclosed on Schedule 5.14, Seller
is not engaged in any legal action to recover monies due the Business or for
damages sustained by the Business.  Schedule 5.14 sets forth a list of all
closed litigation matters which related to the Business since January 1, 2004,
the date such litigation was commenced or concluded and the nature of the
resolution thereof (including amounts paid in settlement or judgment).

 

5.15                           Insurance Policies.  Schedule 5.15 is a correct
and complete list and description, including policy number, coverage and
deductible, of all insurance policies related to the Business owned by Seller,
correct and complete copies of which policies have previously been delivered to
Buyer.  To Seller’s Knowledge, such policies are in full force and effect, all
premiums due thereon have been paid and Seller is not in default thereunder. 
Seller has not received any written notice of cancellation or intent to cancel
or increase or intent to increase premiums with respect to such insurance
policies.  Schedule 5.15 also contains a list of all claims related to the
Business to Seller’s Knowledge filed since January 1, 2004 with any insurance
company by Seller.

 

5.16                           Licenses and Permits.  Schedule 5.16 sets forth a
list of all national permits, licenses, registrations, authorizations, consents,
certificates, orders, franchises, variances and approvals of Governmental Bodies
used or held by Seller in connection with the ownership, use, occupancy or
operation of the Purchased Assets and the conduct and operation of the Business
(“Permits”).  Seller is in material compliance with the terms of the Permits,
and Seller has not received any written or oral notices to the contrary.

 

5.17                           Interests in Clients, Etc.  Except as set forth
on Schedule 5.17, none of Seller or, to Seller’s Knowledge, any of its
Affiliates owns more than 20% of any competitor, client, customer or supplier of
the Business or of any Person from whom or to whom the Business leases any real
or personal property or of any other Person with whom the Business has any
material business relationship.

 

5.18                           Clients .  Schedule 5.18 is a complete and
correct list of all customers of the Business who paid Seller at least $50,000
in revenue in 2004.  Except as set forth on Schedule 5.18,

 

22

--------------------------------------------------------------------------------


 

and during the period January 1 through the date hereof, no customers of the
Business who paid Seller at least $100,000 in revenue in 2004, or paid Seller at
least $40,000 in the five months ending May 31, 2005, has cancelled or otherwise
terminated, or threatened to cancel or terminate in writing, its relationship
with the Business.

 

5.19                           Transactions with Affiliates.  Except as set
forth in Schedule 5.19, no officer, director, employee or, to Seller’s
Knowledge, Affiliate of Seller or any Affiliate of any such Person: (i) owns any
property or right, whether tangible or intangible, which is used by the
Business; (ii) has any claim or cause of action against the Business; (iii) owes
any money to or is owed money from the Business except in the ordinary course of
Business; (iv) is a party to any contract or other arrangement, written or oral,
with the Business (other than normal employment relationships); or provides or
causes to be provided any assets, services or facilities used or held for use in
connection with the Business, and the Business does not provide or cause to be
provided any assets, services or facilities to any such Person.  Schedule 5.19
sets forth every business relationship to Seller’s Knowledge (other than normal
employment relationships) between the Business, on the one hand, and Seller’s
officers, directors and employees, on the other hand.

 

5.20                           Software.  The Software of Seller that is
included in the Purchased Assets and the Software provided or supported under
the SBA and specifically identified therein is all of the Software necessary to
meet the requirements of all outstanding Contracts with, and material
commitments to, customers of the Business.  The Software of Seller that is
included in the Purchased Assets and the Software provided or supported under
the SBA and specifically identified therein is all of the Software necessary to
conduct the Business as currently conducted.  With respect to the use of the
Software that is included in the Purchased Assets, (i) no capital expenditures
are necessary with respect to the use of such Software other than capital
expenditures in the ordinary course of business that are consistent with the
past practice of Seller, and (ii) Seller has not experienced any material
defects in such Software, including any material error or omission in the
processing of any transactions other than defects which have been corrected. 
There is neither pending, nor to Seller’s Knowledge threatened, any Legal
Proceeding alleging a violation of any Person’s privacy or personal information
or data rights with respect to the Business, nor to Seller’s Knowledge is there
a basis for such a Legal Proceeding.

 

5.21                           Agent Commissions .  Schedule 5.21 lists the name
and compensation (including rate of commission) of the agents of Seller being
paid in connection with the Business in 2004 and through May 31, 2005.

 

5.22                           Solvency of Seller.

 

(a)                                  Seller is not now insolvent nor will it be
rendered insolvent by the transactions contemplated by this Agreement.  As used
in this Section 5.22, “insolvent” with respect any Person means that the sum of
the liabilities of such Person exceeds the present fair market value of such
Person’s assets.

 

(b)                                 Immediately after giving effect to the
consummation of the transactions contemplated by this Agreement:  (i) Seller
will be able to pay its liabilities as they become due in the ordinary course of
its business; (ii) Seller will not have unreasonably

 

23

--------------------------------------------------------------------------------


 

small capital with which to conduct its present business; and (iii) Seller will
be able to satisfy any judgments and other obligations to which it is subject,
as well as any judgments that are likely to arise as a result of any pending or
threatened litigation against it.

 

5.23                           Brokers.  All negotiations relative to this
Agreement and the transactions contemplated hereby have been carried out by
Seller directly with Buyer without the intervention of any Person on behalf of
Seller in such manner as to give rise to any claim by any Person against Buyer
or any of the Purchased Assets for a finder’s fee, brokerage commission or
similar payment, except for Seller’s retention of Lazard Freres & Co., LLC, and
Seller and its Affiliates shall be responsible for all amounts owed to Lazard
Freres & Co., LLC.

 

5.24                           No Knowledge of Breach of Representations .  To
Seller’s Knowledge, none of the representations and warranties of Seller set
forth in this Agreements, in any of the certificates, schedules, lists,
documents, exhibits, or other instruments delivered, or to be delivered, to
Buyer as contemplated by any provision hereof, contains any untrue statement of
a material fact or omits to state a material fact necessary, in light of the
circumstances under which it was made, to make the statements contained herein
or therein not misleading.  To Seller’s Knowledge, there are no facts, events or
occurrences that have not been disclosed to Buyer which materially adversely
affect or could reasonably be expected to materially adversely affect the
Business or Seller’s ability to consummate the transactions contemplated hereby
or in any other agreements contemplated hereby.

 

5.25                           No Other Representations or Warranties.  Except
for the representations and warranties contained in this ARTICLE 5, Seller makes
no express or implied representation or warranty.

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer hereby represents and warrants to Seller
and agrees that the statements contained in this ARTICLE 6 are true and correct.

 

6.1                                 Organization.  Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.

 

6.2                                 Authority.  Buyer has full power and
authority to execute, deliver and perform this Agreement and all of the Buyer
Ancillary Agreements.  The execution, delivery and performance of this Agreement
and the Buyer Ancillary Agreements by Buyer has been duly authorized and
approved by its board of directors, stockholders (if required) or similar
Persons and do not require any further authorization or consent.  This Agreement
has been duly executed and delivered by Buyer and is the legal, valid and
binding agreement of Buyer enforceable in accordance with its terms, and each of
the Buyer Ancillary Agreements has been duly authorized by Buyer, as
appropriate, and upon execution and delivery by Buyer, as appropriate, will be a
legal, valid and binding obligation such party enforceable in accordance with
its terms, except as

 

24

--------------------------------------------------------------------------------


 

may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

6.3                                 No Conflicts.  Neither the execution and
delivery of this Agreement or any of the Buyer Ancillary Agreements nor the
consummation of any of the transactions contemplated hereby or thereby nor
compliance with or fulfillment of the terms, conditions and provisions hereof or
thereof will:

 

(a)                                  Violate, conflict with, result in a breach
of the terms, conditions or provisions of, or constitute a default, an event of
default or an event creating rights of acceleration, termination or cancellation
or a loss of rights under (i) the Organizational Documents of Buyer, (ii) any
Contract or License of Buyer, (iii) any Court Order to which Buyer is a party or
by which Buyer is bound, or (iv) any Requirements of Laws affecting Buyer; or

 

(b)                                 Require the approval, consent, authorization
or act of, or the making by Buyer of any declaration, filing or registration
with, any Person.

 

6.4                                 Funding Commitment.  Buyer has received the
written commitment for funding to consummate the purchase of the Purchased
Assets in the form attached hereto as Schedule 6.4 (the “Commitment”).

 

6.5                                 Brokers.  All negotiations relative to this
Agreement and the transactions contemplated hereby have been carried out by
Buyer directly with Seller without the intervention of any Person on behalf of
Buyer in such manner as to give rise to any claim by any Person against Seller
for a finder’s fee, brokerage commission or similar payment.

 

6.6                                 No Other Representations or Warranties. 
Except for the representations and warranties contained in this ARTICLE 6, Buyer
does not make any express or implied representation or warranty.

 

ARTICLE 7

 

ACTION PRIOR TO THE CLOSING DATE

 

The respective parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:

 

7.1                                 Preserve Accuracy of Representations and
Warranties.  All of the parties hereto shall refrain from taking any action that
would render any representation or warranty contained in this Agreement
inaccurate as of the Closing Date.  Each of Seller, on the one hand, and Buyer,
on the other hand, shall promptly notify the other of any Legal Proceeding that
shall be instituted or threatened against such party to restrain, prohibit or
otherwise challenge the legality of any transaction contemplated by this
Agreement.

 

25

--------------------------------------------------------------------------------


 

7.2                                 Consents of Third Parties; Governmental
Approvals.  Seller will act diligently and reasonably to secure, before the
Closing Date, the consent, approval or waiver, in form and substance reasonably
satisfactory to Buyer, from any party to any Contract required to be obtained to
assign or transfer any such Contracts to Buyer or to otherwise satisfy the
conditions set forth in Section 9.6 and Buyer will provide Seller with
reasonable assistance in obtaining such consents.

 

7.3                                 Investigation by Buyer.  Seller will
(i) provide Buyer and its officers, managers, employees, agents, counsel,
accountants, financial advisors, consultants and other representatives
(collectively, “Representatives”) and any Person providing financing to Buyer
and such Person’s Representatives with full access, upon reasonable prior notice
and during normal business hours, to the officers, employees and agents of
Seller who have responsibility for the conduct of the Business, to Seller’s
accountants and other consultants and advisors and to the Purchased Assets, and
(ii) furnish Buyer and such other Persons with all such information and data
(including, without limitation, copies of Contracts and other books and records)
concerning the Business, the Purchased Assets and the Assumed Liabilities as
Buyer or any of such other Persons reasonably may request in connection with
such investigation.  The results of such investigation shall not relieve Seller
from its obligations with respect to representations and warranties made by
Seller in this Agreement.

 

7.4                                 Public Announcement.  Neither Seller and its
Affiliates, on the one hand, nor Buyer and its Affiliates, on the other hand,
shall issue any public report, statement, press release or similar item or make
any other public disclosure with respect to the execution or substance of this
Agreement or the Closing prior to the consultation with and written approval of
the other party, except as required by law or regulation, including by the
federal securities laws and the rules and regulations of the New York Stock
Exchange.  To the extent reasonably feasible, the initial press release or other
announcement or notice regarding the transactions contemplated by this Agreement
shall be made jointly by the parties.

 

7.5                                 Operations Prior to the Closing Date. 
Seller shall operate and carry on the Business only in the ordinary course
consistent with past practice.  Without limiting the generality of the
foregoing, with respect to the Business, Seller will use all reasonable efforts
to:

 

(a)                                  (i) Preserve intact the present business
organization and reputation of the Business, (ii) keep available (subject to
dismissals and retirements in the ordinary course of business consistent with
past practice) the services of Seller’s employees, (iii) maintain the Purchased
Assets in good working order and condition, ordinary wear and tear excepted,
(iv) maintain the good will of customers, suppliers and other Persons to whom
Seller sells goods or provides services or with whom Seller otherwise has
significant business relationships, (v) continue all current sales, marketing
and promotional activities, and (vi) continue all capital expenditures and
maintenance;

 

(b)                                 (i) Cause Seller’s books and records to be
maintained in the usual, regular and ordinary manner and (ii) not permit any
change in the management practices of the Business (including any material
pricing, investment, accounting, financial reporting, credit, allowance, or Tax
practice or policy); and

 

26

--------------------------------------------------------------------------------


 

(c)                                  Comply, in all material respects, with all
Requirements of Law and promptly following receipt thereof to give Buyer copies
of any notice received from any Governmental Body or other Person alleging any
violation of any law or regulation.

 


7.6                                 EMPLOYEE MATTERS.  SELLER AND ITS
AFFILIATES, WITH RESPECT TO THE BUSINESS, WILL REFRAIN FROM DIRECTLY OR
INDIRECTLY:


 

(a)                                  Making any representation or promise, oral
or written, to any employee concerning any Benefit Plan, except for statements
as to the rights or accrued benefits of any employee under the terms of any
Benefit Plan and the effect of the transaction described herein on such rights
and accrued benefits and disclosures required by ERISA or other Requirements of
Law;

 

(b)                                 Making any increase in the salary, wages or
other compensation of any employee other than scheduled annual increases
disclosed in Schedule 7.6(b);

 

(c)                                  Adopting, entering into, amending,
modifying or terminating (partially or completely) any Benefit Plan, except as
necessary or appropriate to comply with Section 8.2, or to the extent required
by applicable law;

 

(d)                                 Establishing or modifying any (i) targets,
goals, pools or similar provisions in respect of any fiscal year under any
Benefit Plan or any employment Contract or other compensation arrangement with
or for Business Employees or (ii) salary ranges, increase guidelines or similar
provisions in respect of any Benefit Plan or any employment Contract or other
compensation arrangement with or for Business Employees;

 

(e)                                  Voluntarily recognizing any union or labor
organization as a representative of any Business Employee or entering into any
collective bargaining agreements or other labor-related contracts;

 

(f)                                    Hiring any employee (whether or not in
the ordinary course of business) who has annual salary in excess of $50,000,
except with the prior written consent of Buyer, which will not be unreasonably
withheld; or

 

(g)                                 Terminating any employee who has annual
salary in excess of $50,000, other than a termination in connection with a
disciplinary matter in the ordinary course of business, except with the prior
written consent of Buyer, which will not be unreasonably withheld;.

 

Seller and its Affiliates will use reasonable and good faith efforts to cause
the Business Employees to continue to provide services to the Business.

 

7.7                                 Certain Restrictions.  Neither Seller nor
any of its Affiliates, with respect to the Purchased Assets or the Business,
will without the consent of Buyer (which consent shall not be unreasonably
withheld or delayed), directly or indirectly,

 

27

--------------------------------------------------------------------------------

 


 

(a)                                  Conduct the Business other than in the
ordinary course consistent with past custom and practice;

 

(b)                                 Conduct the cash management customs and
practices (including the timing of collection of receivables and payment of
payables and other current liabilities) other than in the usual and ordinary
course of business consistent with past custom and practice;

 

(c)                                  Acquire, dispose of or permit to lapse any
assets or properties other than in the ordinary course of business consistent
with past practice, or mortgage, pledge or subject them to any Encumbrance
except for Permitted Encumbrances, or cancel without fair consideration any
material debts or claims owing to or held by it;

 

(c)                                  Make any capital expenditures or
commitments in excess of $25,000 for additions to property, plant or equipment
constituting capital assets or made aggregate capital expenditures or
commitments for additions to property, plant or equipment constituting capital
assets in excess of $50,000;

 

(d)                                 Make any capital investment in, any loan to,
or any acquisition of the securities or material assets of any other Person or
take any steps to incorporate any subsidiary;

 

(e)                                  Make any loans or advances to, or
guarantees for the benefit of, or enter into any transaction or agreement with
any employee, officer or director, except for (x) the transactions contemplated
by this Agreement or the other agreements being executed and delivered at the
Closing pursuant to the terms hereof, and (y) advances and other employee
arrangements consistent with past custom and practice made to any shareholders,
employees, officers and directors for travel and business expenses incurred in
the ordinary course of business;

 

(f)                                    Engage in or conduct any other material
transaction involving the Purchased Assets, whether or not in the ordinary
course of business;

 

(g)                                 (A) Enter into any Contract (1) out of the
ordinary course of business or (2) restricting in any respect the conduct of the
Business as currently conducted, (B) make any loans (other than advances for
travel and business expenses incurred in the ordinary course of business),
(C) make any distributions of property other than cash, (D) execute any
guarantee, issue any debt or borrow any money, except from suppliers in the
ordinary course of business or buy or sell any assets out of the ordinary course
of business or (E) institute, settle or compromise any litigation in excess of
$50,000;

 

(h)                                 Enter into any transaction or Contract
(including, without limitation, with respect to any transfer of any of the
Purchased Assets or the placing of an Encumbrance on any of the Purchased
Assets) except on an arm’s-length basis in the ordinary course of the Business
consistent with past custom and practice;

 

28

--------------------------------------------------------------------------------


 

(i)                                     Modify, amend or terminate any Contract
under which Seller received or paid $100,000 or more in 2004 or in the year to
date in 2005 or waive, release or assign any material rights or claims under any
Contract;

 

(j)                                     Adopt or make any change in any
financial or Tax accounting methods, principles or practices or make or change
any Tax elections, except as may be required by law, GAAP or Seller’s
independent auditor;

 

(k)                                  Pay, discharge or satisfy any liabilities
other than the payment, discharge or satisfaction in the ordinary course of
business consistent with past practice in the ordinary and usual course of
business consistent with past practice;

 

(l)                                     Permit any material insurance policy
naming a Seller as a beneficiary or a loss payee to be cancelled or terminated,
except those that expired according to their terms;

 

(m)                               Write down the value of any inventories or
write off as uncollectible any accounts receivable, except in the ordinary
course consistent with past practice;

 

(n)                                 (i) Sell, assign, transfer, abandon or
permit to lapse any Permits or any portion thereof, or any of the Intellectual
Property or other intangible assets, (ii) disclose any material confidential
information or trade secret to any person except in the ordinary course of
business consistent with past practice or (iii) grant any license or sublicense
of any rights under or with respect to any Intellectual Property other than the
pending license of CDS to Specialized Transportation, Inc. (the portions of
which relating to CDS will be transferred to Buyer);

 

(o)                                 Amend, modify, extend, terminate or renew
any Real Property Lease or enter into a new lease upon the termination of an
existing Real Property Lease; or

 

(p)                                 Agree, in writing or otherwise, to take any
of the foregoing actions.

 

7.8                                 Bulk Transfers; Bulk Sales Laws.  Prior to
and after the Closing, Seller shall cooperate with Buyer to comply with all
applicable provisions of state tax laws that in the absence of such compliance
would hold Buyer liable for unpaid Taxes of Seller.  Within 180 days of the
Closing or at such time as required by applicable Requirements of Law, Seller
shall deliver to Buyer tax clearance certificates for all such Taxes. 
Notwithstanding anything to the contrary in Section 11.1 or elsewhere in this
Agreement, Seller shall indemnify and hold Buyer harmless against any and all
Losses incurred by Buyer or any of its Affiliates as a result of any failure by
Seller to comply with any “bulk sales,” “bulk transfer” or similar laws in
connection with this Agreement or the transactions contemplated hereby.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 8

 

ADDITIONAL AGREEMENTS

 

8.1                                 Taxes.

 

(a)                                  Seller shall be liable for and shall pay
all Taxes (whether assessed or unassessed) imposed on or required to be paid
with respect to the Business or the Purchased Assets for all periods (or
portions thereof) ending on or prior to the Closing Date.  Buyer shall be liable
for and shall pay all Taxes imposed on or required to be paid with respect to
the Business or the Purchased Assets for all periods (or portions thereof)
beginning after the Closing Date.

 

(b)                                 In the case of any real or personal property
Taxes with respect to the Purchased Assets that relate in whole or in part to
periods both prior to and after the Closing Date, such Taxes will be prorated
between Buyer and Seller based upon the number of days of the taxable period
before and after the Closing Date.  The proration of such Taxes shall be
addressed by direct payment between Buyer and Seller.

 

(c)                                  Any Transfer Tax payable with respect to
the sale or transfer of the Purchased Assets from Seller to Buyer shall be the
responsibility of the Seller.  Seller shall prepare and file all necessary Tax
Returns and other documentation with respect to such Taxes and, if required by
applicable law, Buyer shall join in the execution of any such Tax Returns and
other documentation.

 

(d)                                 After the Closing, upon reasonable notice,
Buyer, on the one hand, and Seller, on the other hand, agree to furnish or cause
to be furnished to each other and their representatives, employees, counsel and
accountants access, during normal business hours, to such information and
assistance relating to the Business and the Purchased Assets as are reasonably
necessary for financial reporting and accounting matters relating to the
Business and the Purchased Assets, the preparation and filing of any Tax
Returns, reports or forms relating to the Business or the Purchased Assets, the
defense of any Tax or other claim or assessment relating to the Business or the
Purchased Assets; provided, however, that such access and assistance do not
unreasonably disrupt the normal operations of Buyer, in the case of access and
assistance given to Seller, or Seller, in the case of access and assistance
given to Buyer.

 

(e)                                  Buyer and Seller shall, to the extent
reasonably possible, treat Buyer as a “successor employer” and Seller as a
“predecessor,” within the meaning of sections 3121(a)(1) and 3306(b)(1) of the
Code and the applicable Treasury Regulations, with respect to employees of
Seller to be employed by Buyer for purposes of Taxes imposed under the United
States Federal Unemployment Tax Act or the United States Federal Insurance
Contributions Act.

 

8.2                                 Employees.

 

(a)                                  Except as provided in (b) below, Buyer
shall offer employment effective as of the Closing Date to all Business
Employees who are identified on Schedule 5.11(a) and who are actively at work at
Seller immediately prior to the Closing, except for those listed on
Schedule 8.2(a) who shall remain employees of Seller.  Each offer of employment
shall be made on a date prior to the Closing Date that is mutually agreeable to
Buyer and Seller, shall be conditioned on the Business Employee actually working
for Seller up to the Closing and shall provide salary, position, bonus targets
and health

 

30

--------------------------------------------------------------------------------


 

benefits that in the aggregate are substantially comparable to the salary,
position, bonus targets and health benefits provided by Seller to the Business
Employee.  The offers of employment shall provide a work location within a
reasonable commute of the work location provided by Seller to the Business
Employee.  For the avoidance of doubt, nothing herein shall preclude Buyer from
amending or terminating any of the items set forth in the preceding sentence
following the Closing Date; provided, however, that, so long as a Transferred
Employee remains employed by Buyer, no such action taken within the three month
period following the Closing Date shall have the effect of reducing or
eliminating any such salary, position, bonus targets and health benefits such
that they are no longer substantially comparable to the salary, position, bonus
targets and health benefits provided by Seller to the Transferred Employee.  All
such employees who accept and timely commence employment with Buyer are
hereinafter referred to as the “Transferred Employees.”

 

(b)                                 In the case of any Business Employee
identified on Schedule 5.11(a) and not listed on Schedule 8.2(a) who is on an
approved leave of absence (including due to authorized short-term leave of
absence or short-term disability) as of the Closing Date (“Leave Status
Employee”), if such employee is able to return to work within 90 days following
the Closing Date, Buyer shall extend an offer of employment to such employee
upon the same terms described in (a) except that it shall be for employment
effective as of the employee’s return to work date, rather than the Closing
Date.

 

(c)                                  Effective as of the Closing (or the
employee’s return to work date in the case of any Leave Status Employee) (“Hire
Date”), all Transferred Employees who accept and commence employment with Buyer
shall cease to be employees of Seller and shall become employees of Buyer. 
Buyer shall neither adopt nor become a sponsoring employer of, or have any
obligations or liabilities under or with respect to, Seller’s Benefit Plans.

 

(d)                                 Subject to Section 8.2(e), Buyer shall
provide all Transferred Employees with credit for their service with Seller for
purposes of eligibility to participate and vesting under all employee benefit
plans, programs and policies of Buyer in which such employees are eligible to
participate, except to the extent that the provision of such credit would result
in duplications of benefits.

 

(e)                                  On the Closing Date, Buyer shall adopt a
severance plan applicable to periods on or following the Closing Date with
substantially comparable benefits to those described in Seller’s Severance Pay
Policy for any Transferred Employee; provided, however, that Buyer shall not be
required to provide Transferred Employees with credit for their service with
Seller under such severance plan.  For the avoidance of doubt, nothing herein
shall preclude Buyer from amending or terminating such severance plan following
the Closing Date; provided, however, that no such action taken within the three
month period following the Closing Date shall have the effect of reducing or
eliminating any such benefit.

 

(f)                                    Buyer shall be solely responsible for
providing continuation medical coverage as required by Sections 601–607 of ERISA
for all Transferred Employees and

 

31

--------------------------------------------------------------------------------


 

their dependents with respect to all qualifying events that occur on or after
the applicable Hire Date.  Seller shall be solely responsible for providing
continuation medical coverage as required by Sections 601–607 of ERISA for all
Business Employees and their dependents with respect to all qualifying events
that occur prior to the applicable Hire Date.

 

(g)                                 Buyer shall not provide any subsidy or
incentive, directly or indirectly, to any Transferred Employee for electing
COBRA continuation coverage or retiree medical insurance coverage offered by
Seller, other than, in the event Seller does not have its health benefit plans
in place, with respect to COBRA continuation coverage during the first 90 days
immediately following the Closing Date.

 

(h)                                 Without limiting the obligation of Seller
under applicable law, Seller shall cause the accounts of each Transferred
Employee under Seller’s 401(k) plan to become fully vested immediately prior to
the Closing Date.  Seller shall also cause each Transferred Employee who would
have been eligible to receive retiree medical benefits had such employee retired
from Seller and its Affiliates as of the Closing Date or during the 24 month
period following the Closing Date, had such employee remained employed with
Seller or an Affiliate, to receive such retiree medical benefits if such
employee retires from Buyer and its Affiliates during the 24 month period
commencing on the Closing Date.  Buyer shall notify Seller of any such
retirement during such 24 month period.

 

(i)                                     As soon as practicable after the Closing
Date, Buyer and Seller shall arrange for the accounts of all Transferred
Employees in Seller’s 401(k) plan to be transferred to a 401(k) plan of Buyer or
an Affiliate of Buyer in a trustee-to-trustee transfer (which is intended to be
qualified under §401 of the Code).  The transfer shall be in the form of
(i) cash or other assets, such as mutual fund shares, acceptable to the trustee
of Buyer’s 401(k) plan and (ii) the promissory notes representing any
outstanding participant loans of the Transferred Employees.

 

(j)                                     As soon as practicable after the Closing
Date, Seller shall pay to each Transferred Employee the value of all accrued,
unused paid time off.

 

(k)                                  On the first business day following the
Closing Date, Seller shall provide a list of the name and site of employment of
any and all employees of the Business who have experienced an employment loss or
layoff (as defined by WARN or any similar applicable state or local law
requiring notice to employees in the event of a closing or layoff) within ninety
(90) days prior to the Closing Date.

 

(l)                                     Nothing in this Section 8.2 express or
implied shall confer upon any Transferred Employee, any current or former
employee of Seller or other person or legal representative thereof any rights or
remedies, including any right to employment, continued employment for any
specified period, or compensation or benefits of any nature or kind whatsoever
under or by reason of this Agreement, and no such person shall be considered a
third party beneficiary of this Agreement.

 

32

--------------------------------------------------------------------------------


 

(m)                               If requested by Buyer, Seller shall, during
the 90 day period following the Closing Date, provide certain payroll and
benefits administration services on behalf of Buyer, in each case in the manner
set forth in the Transitional Services Agreement.  In order to perform such
services, Seller may be required to incur certain expenses with its service
providers on behalf of Buyer prior to Closing.  Upon any termination of this
Agreement under Section 12.1, except for a termination by Buyer under
Section 12.1(c), Buyer agrees to reimburse Seller within five days of such
termination for any such expenses approved by Buyer.

 

(n)                                 Seller shall cause each Transferred Employee
who has an account balance in any deferred compensation plan sponsored by Seller
or any of its Affiliates to be paid out the full value of such account balance
in accordance with each Transferred Employee’s election under Seller’s deferred
compensation plan.

 

(o)                                 Buyer shall establish a dependent care
spending account and a medical care spending account (the “Buyer FSAs”)
effective as of the Closing Date, which Buyer FSAs shall have terms that are
substantially identical to the analogous Seller dependent care and medical care
flexible spending accounts (the “Seller FSAs”) as in effect immediately prior to
the Closing Date.  Buyer and Seller shall take all steps necessary or
appropriate so that the account balances (if any) under the Seller FSAs of each
Transferred Employee who has elected to participate therein in the year in which
the Closing Date occurs shall be transferred, as soon as practicable after the
Closing Date from the Seller FSAs to the corresponding Buyer FSAs.  The Buyer
FSAs shall assume responsibility as of the Closing Date for all outstanding
dependent care and medical care claims under the Seller FSAs of each Transferred
Employee for the year in which the Closing Date occurs and shall assume and
agree to perform the obligations of the analogous Seller FSA from and after the
Closing Date.  Buyer shall take all steps necessary or appropriate so that the
contribution elections of each such Transferred Employee as in effect
immediately before the Closing Date remain in effect under the Buyer FSAs
following the Closing Date.

 

8.3                                 Noncompete by Seller.  For a period
beginning on the Closing Date and ending five years thereafter, Seller and its
Affiliates shall not, directly or indirectly, in any capacity or by means of any
corporate or other device within the United States of America and Canada:

 

(a)                                  Own, operate, manage, control, engage in,
invest in any business or participate in any manner in, act as a consultant or
advisor to, render services for (alone or in association with any Person), or
otherwise assist any Person that engages in any of the dedicated call center
(for third parties other than Affiliates), inventory management and
transportation management services provided by the Business operated as SIRVA
Logistics in the twelve months prior to the Closing, including, but not limited
to, (i) operating as a Non-Asset Based lead logistics provider, (ii) providing
inventory management with a single client across multiple storage locations
utilizing a single instance relational database, (iii) providing vendor managed
inventory services utilizing a serialized database, or (iv) providing Non
Asset-Based reverse logistics or transportation management services;

 

33

--------------------------------------------------------------------------------


 

(b)                                 Without Buyer’s prior written consent,
solicit business from any Person which is or was a client or customer of the
Business during the two (2) year period preceding the Closing Date, or from any
successor in interest to any such Person, in any case, for the purpose of
securing business or contacts for services restricted by Section 8.3(a) above;
or

 

(c)                                  Solicit, encourage, initiate or knowingly
participate in discussions or negotiations with, or provide any information to,
any present client, customer or supplier of the Buyer or the Business operated
as SIRVA Logistics on the Closing Date with respect to the termination or other
alteration of his, her or its relationship with the Buyer;

 

(d)                                 Solicit, encourage, initiate or knowingly
participate in discussions or negotiations with, or provide any information to,
any New Party whose relationship to the Buyer is known to the Seller with
respect to the termination or other alteration of his, her or its relationship
with the Buyer as such relationship relates to the services that Seller is
restricted from providing by Section 8.3(a) above;

 

provided, however, that this Section 8.3 shall not preclude (i) Seller or its
Affiliates from engaging in the following activities:  (w) records storage and
management (other than involving the Business as it is currently conducted by
Seller); (x) household goods moving for individual, corporate and government
(including military) customers; (y) commercial relocation services (including
inter- and intra-facility transportation and moving of new and used furniture,
fixtures, equipment and miscellaneous goods not for resale) and associated
project management; and (z) employee relocation services (including mortgage and
title services); (ii) the transportation and storage of high value products and
related incidental support services as currently conducted by Allied Van
Lines, Inc.’s Special Products Division and Seller’s Flatbed business or
(iii) Seller from owning no more than 5% of the outstanding equity of a Person
with a class of equity registered under the Securities Exchange Act of 1934, as
amended.  In the event that any of the territorial, time or scope limitations is
deemed to be unreasonable by a court of competent jurisdiction, Buyer and Seller
agree, and Seller submits, to the reduction of any or all of said territorial,
time or scope limitations to such an area, period or scope as said court shall
deem reasonable under the circumstances.  If such partial enforcement is not
possible, the provision shall be deemed severed, and the remaining provisions of
this Agreement shall remain in full force and effect.  The parties acknowledge
that Seller and its Affiliates currently provide services to Canon USA, Inc. and
Philips Medical Systems North America Company; such services are of the type
that are not restricted by Section 8.3(a) and the parties acknowledge that the
Section 8.3(a) restrictions are also applicable to such clients.

 

Seller acknowledges that the restrictions contained in this Section 8.3 are
reasonable and necessary to protect the legitimate interests of Buyer,
including, but not limited to, the protection of the goodwill and Confidential
Information (as defined in Section 8.7 below) purchased hereunder.  Seller
further acknowledges that the restrictions contained in this Section 8.3 do not
cause Seller or its Affiliates undue hardship, and that any violations of any
provision of this Section 8.3 will result in irreparable injury to Buyer and
that, therefore, Buyer shall be entitled to preliminary and permanent injunctive
relief in any court of competent jurisdiction, without bond, and to an equitable
accounting of all earnings, profits and other benefits arising from such

 

34

--------------------------------------------------------------------------------


 

violation, which rights shall be cumulative and in addition to any other rights
or remedies to which Buyer may be entitled.

 

8.4                                 Nonsolicitation by Seller.  Seller and its
Affiliates shall not, directly or indirectly, in any capacity or by means of any
corporate or other device within the United States of America and Canada:

 

(a)                                  Hire, employ, engage, recruit, solicit, or
attempt to hire any Transferred Employee for a period of two years from the
Closing Date, without the prior written consent of Buyer; or

 

(b)                                 Hire, employ, engage, recruit, solicit, or
attempt to hire any Transferred Employee for a period beginning two years
following the Closing Date until five years after the Closing Date, without the
prior written consent of Buyer, except (i) with the prior consent of Buyer,
(ii) if the employee initiates any employment discussions with Seller or
(iii) pursuant to a general solicitation by means of a radio, internet,
newspaper, television or similar advertisements not specifically targeted to
such employees.

 

8.5                                 Nonsolicitation by Buyer.  Buyer shall not,
directly or indirectly, in any capacity or by means of any corporate or other
device within the United States of America and Canada:

 

(a)                                  Solicit or recruit any employee of Seller,
for a period of one year from the Closing Date, except (i) with the prior
consent of Seller, (ii) if the employee initiates any employment discussions
with Buyer or (iii) pursuant to a general solicitation by means of a radio,
internet, newspaper, television or similar advertisements not specifically
targeted to such employees; or

 

(b)                                 Solicit or recruit any employee of
Specialized Transportation Inc. or Gainey Transportation Services, Inc., for a
period of one year from the Closing Date, except (i) with the prior consent of
the applicable current employer, (ii) if the employee initiates any employment
discussions with Buyer or (iii) pursuant to a general solicitation by means of a
radio, internet, newspaper, television or similar advertisements not
specifically targeted to such employees.

 

8.6                                 Enforcement of STI and Gainey
Non-Solicitations.  Upon the request of Buyer, Seller agrees to assign to Buyer
Seller’s right to enforce the non-solicitation provisions with respect to
Buyer’s employees in the STI Agreement and Gainey Agreement as they relate to
the Business; provided, however, to the extent that such right can not be
assigned, Seller agrees to take all necessary steps to enforce the
non-solicitation provisions described above at Buyer’s expense.

 

8.7                                 “As Is” Condition.  Except as otherwise
expressly stated in this Agreement, Buyer agrees that it shall accept the
Purchased Assets in an “As is,” “Where is” condition at the Closing Date.

 

8.8                                 Confidential Information.  From the date
hereof and thereafter, Seller and its Affiliates shall keep secret and retain in
strictest confidence, and shall not, without the prior written consent of Buyer,
furnish, make available or disclose to any third party or use for the

 

35

--------------------------------------------------------------------------------


 

benefit of itself or any third party, any Confidential Information.  As used in
this Section 8.7, “Confidential Information” shall mean any information relating
to the Business and the business or affairs of Buyer, including, without
limitation, to information relating to the purchase price and terms of this
Agreement, the financial statements, client or customer identities, potential
clients or customers, employees, suppliers, servicing methods, equipment,
programs, strategies and information, analyses, profit margins or other
proprietary information; provided, however, that Confidential Information shall
not include any information which is in the public domain or becomes generally
known in the public domain through no wrongful act on the part of Seller or its
Affiliates.  If Seller or any of its Affiliates is requested or required by Law,
court order or similar process or proceeding to disclose any Confidential
Information, such party will provide Buyer with prompt written notice of such
request(s) so that Buyer may seek an appropriate protective order, at Buyer’s
expense, and/or waive compliance with the provisions of this Section 8.7.  If,
failing the entry of a protective order or the receipt of a waiver hereunder,
Seller or any of its Affiliates is compelled to disclose Confidential
Information, such party may disclose only that portion of such information as is
legally required without liability hereunder; provided, that such party shall
exercise its best efforts at Buyer’s expense to obtain assurance that
confidential treatment will be accorded such Confidential Information. Seller
acknowledges that the Confidential Information is vital, sensitive, confidential
and proprietary to the Business and Buyer.

 

8.8                                 Discharge of Liabilities.  Following the
Closing, Seller shall pay or discharge the Excluded Liabilities; provided this
Section 8.8 shall not preclude Seller from contesting or challenging any
Excluded Liabilities that it determines in good faith are not obligations of
Seller.

 

8.9                                 Financial Statements.  Seller shall deliver:

 

(a)                                  at Closing, the unaudited pro forma balance
sheets of the Business as of December 31, 2004, 2003 and 2002 and the pro forma
statements of operations and cash flow for the twelve months then ended,  If
Closing shall occur on or before August 15th, at Closing, Seller shall also
deliver the unaudited pro forma balance sheets of the Business as of  May 31,
2005 and the pro forma statements of operations and cash flow for the five
months then ended.  If Closing shall occur after August 15th, Seller shall also
deliver the unaudited pro forma balance sheets of the Business as of  June 30,
2005 and the pro forma statements of operations and cash flow for the six months
then ended (such May or June financial statements, the “Interim Financial
Statements” and, together with the other financial statements listed in this
Section 8.9(a), collectively, the “Financial Statements”).

 

(b)                                 as soon as available, but in no event later
than the earlier of 75 days after the date hereof or sixty (60) days following
the Closing Date, the unaudited pro forma balance sheet of the Business as of
the Closing Date and the pro forma statements of operations and cash flow for
the months in the fiscal year then ended, prepared in accordance with GAAP
applied on a basis consistent with the Financial Statements, subject to the lack
of the footnote disclosure otherwise required by GAAP; and

 

(c)                                  as soon as available, but in no event later
than December 31, 2005, the audited pro forma balance sheets of the Business as
of December 31, 2003 and 2002 and the pro forma

 

36

--------------------------------------------------------------------------------


 

statements of operations and cash flow for the twelve months then ended,
prepared in accordance with GAAP applied on a basis consistent with the
Financial Statements.

 

ARTICLE 9

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

 

The obligations of Buyer under this Agreement shall, at the option of Buyer, be
subject to the satisfaction, of the following conditions:

 

9.1                                 Representations and Warranties.  The
representations and warranties of Seller set forth herein (i) that are qualified
as to materiality shall be true and correct both when made and at and as of the
Closing, as if made at and as of such time (except to the extent expressly made
as of an earlier date, in which case as of such date), and (ii) that are not
qualified as to materiality shall be true and correct both when made and at and
as of the Closing, as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case as of such date) in all
material respects.

 

9.2                                 Performance.  Seller shall have performed
and complied with, in all material respects, each agreement, covenant and
obligation required by this Agreement to be so performed or complied with by
Seller at or before the Closing.

 

9.3                                 Officer’s Certificate.  Buyer shall have
received a certificate, dated as of the Closing Date, signed by an officer of
Seller, to the effect that the conditions set forth in Section 9.1 and
Section 9.2 have been satisfied.

 

9.4                                 Orders and Laws.  There shall not be in
effect on the Closing Date any Court Order, or Requirement of Law restraining,
enjoining or otherwise making unadvisable, undesirable or illegal or prohibiting
the consummation of any of the transactions contemplated by this Agreement or
that otherwise could reasonably be expected to result in a material diminution
of the benefits of the transactions contemplated by this Agreement, and there
shall not be pending or threatened on the Closing Date any action or proceeding
in, before or by any Governmental Body that could reasonably be expected to
result in the issuance of any such Court Order or the enactment, promulgation or
deemed applicability to Buyer, the Purchased Assets or the transactions
contemplated by this Agreement of any such Requirement of Law.

 

9.5                                 Regulatory Consents and Approvals.  All
consents, approvals and actions of, filings with and notices to any Governmental
Body necessary to permit Buyer and Seller to perform their obligations under
this Agreement and to consummate the transactions contemplated hereby (i) shall
have been duly obtained, made or given, (ii) shall be in form and substance
reasonably satisfactory to Buyer, (iii) shall not be subject to the satisfaction
of any condition that has not been satisfied or waived and (iv) shall be in full
force and effect, and all terminations or expirations of waiting periods imposed
by any Governmental Body necessary for the consummation of the transactions
contemplated by this Agreement shall have occurred.

 

37

--------------------------------------------------------------------------------


 

9.6                                 Third Party Consents.  All consents to the
performance by Buyer and Seller of their obligations under this Agreement or to
the consummation of the transactions contemplated hereby as are required under
any material Contract of Buyer or Seller as mutually agreed by Buyer and Seller
and set forth in Schedule 9.6:  (i) shall have been obtained, (ii) shall be in
form and substance reasonably satisfactory to Buyer, (iii) shall not be subject
to the satisfaction of any condition that has not been satisfied or waived and
(iv) shall be in full force and effect.

 

9.7                                 Deliveries.  Seller shall have delivered to
Buyer the Seller Ancillary Agreements and all documents and agreements to be
delivered by Seller at or prior to Closing.

 

9.8                                 No Material Adverse Effect.  There shall not
have been a change resulting in a Material Adverse Effect on the Business,
including its condition (financial or otherwise) or results of operations, or of
the Purchased Assets.

 

9.9                                 Real Estate Matters.  Buyer and Seller shall
have reached mutual agreement on the terms of the Landlord Documents, the Real
Property Lease Assignments and all leases and subleases of the Leased Real
Property (including receipt of any consents from any lessors or sublessors).

 

9.10                           Loss of Client(s).  Any current client or group
of clients which represents more than 5% of the revenues of the Business shall
have ceased to be a client of Seller.

 

9.11                           Employment Agreements.  Buyer shall have entered
into Employment Agreements with the employees listed on Schedule 9.11.

 

9.12                           Key Employees.  The employees listed on
Schedule 9.12 shall have accepted employment with Buyer.

 

9.13                           Licenses.  Buyer and Seller shall have reached
mutual agreement on the terms of the License and the Trademark License.

 

9.14                           Transition Services Agreement.  Buyer and Seller
shall have reached mutual agreement on the terms of the Transition Services
Agreement.

 

9.15                           Service Bureau Agreement.  Buyer and Seller shall
have reached mutual agreement on the terms of the Service Bureau Agreement.

 

9.16                           Financial Statements.  The Financial Statements
delivered to Buyer at the Closing shall be acceptable to Buyer, in Buyer’s
reasonable discretion.

 

ARTICLE 10

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

 

The obligations of Seller under this Agreement shall, at the option of Seller,
be subject to the satisfaction, of the following conditions:

 

38

--------------------------------------------------------------------------------


 

10.1                           Representations and Warranties. The
representations and warranties of Buyer set forth herein (i) that are qualified
as to materiality shall be true and correct both when made and at and as of the
Closing, as if made at and as of such time (except to the extent expressly made
as of an earlier date, in which case as of such date), and (ii) that are not
qualified as to materiality shall be true and correct both when made and at and
as of the Closing, as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case as of such date) in all
material respects.

 

10.2                           Performance.  Buyer shall have performed and
complied with, in all material respects, each agreement, covenant and obligation
required by this Agreement to be so performed or complied with by Buyer at or
before the Closing.

 

10.3                           Officer’s Certificate.  Seller shall have
received a certificate, dated as of the Closing Date, signed by an officer of
Buyer, to the effect that the conditions set forth in Section 10.1 and
Section 10.2 have been satisfied.

 

10.4                           Orders and Laws.  There shall not be in effect on
the Closing Date any Court Order, or Requirement of Law restraining, enjoining
or otherwise making unadvisable, undesirable or illegal or prohibiting the
consummation of any of the transactions contemplated by this Agreement, and
there shall not be pending or threatened on the Closing Date any action or
proceeding in, before or by any Governmental Body that could reasonably be
expected to result in the issuance of any such Court Order or the enactment,
promulgation or deemed applicability to Seller, the Purchased Assets or the
transactions contemplated by this Agreement of any such Requirement of Law.

 

10.5                           Regulatory Consents and Approvals.  All consents,
approvals and actions of, filings with and notices to any Governmental Body
necessary to permit Buyer and Seller to perform their obligations under this
Agreement and to consummate the transactions contemplated hereby (i) shall have
been duly obtained, made or given, (ii) shall not be subject to the satisfaction
of any condition that has not been satisfied or waived and (iii) shall be in
full force and effect, and all terminations or expirations of waiting periods
imposed by any Governmental Body necessary for the consummation of the
transactions contemplated by this Agreement shall have occurred.

 

10.6                           Deliveries.  Buyer shall have delivered to Seller
the Buyer Ancillary Agreements and all documents and agreements to be delivered
by Buyer at or prior to Closing.

 

10.7                           Real Estate Matters  Buyer and Seller shall have
reached mutual agreement on the terms of all leases and subleases of the Leased
Real Property.

 

10.8                           Licenses.  Buyer and Seller shall have reached
mutual agreement on the terms of the License, the Software License Assignment
and the Trademark License.

 

10.9                           Transition Services Agreement.  Buyer and Seller
shall have reached mutual agreement on the terms of the Transition Services
Agreement.

 

10.10                     Service Bureau Agreement.  Buyer and Seller shall have
reached mutual agreement on the terms of the Service Bureau Agreement.

 

39

--------------------------------------------------------------------------------


 

10.11                     No Material Adverse Effect on Buyer .  There shall not
have been a Material Adverse Effect on Buyer.

 

ARTICLE 11

 

INDEMNIFICATION

 

11.1                           Indemnification by Seller.  Seller will
indemnify, defend, save and hold harmless each Buyer Group Member from and
against any and all Losses and Expenses incurred by such Buyer Group Member in
connection with or arising from:

 

(a)                                  Any non-compliance with or breach by Seller
of any of its covenants in this Agreement or in any Seller Ancillary Agreement;

 

(b)                                 Any failure of Seller to perform any of its
obligations in this Agreement or in any Seller Ancillary Agreement;

 

(c)                                  Any breach of any warranty or the
inaccuracy of any representation of Seller contained or referred to in this
Agreement or in any certificate delivered by or on behalf of Seller pursuant
hereto, provided, however, that for purposes of determining an inaccuracy in or
breach of a representation or warranty for purposes of an indemnification under
this ARTICLE 11, the representations and warranties in ARTICLE 5 shall be
construed as if they were not qualified by the terms “material”, “materiality”
or Material Adverse Effect;

 

(d)                                 Any action, demand, proceeding,
investigation or claim (whenever made) by any third party (including
Governmental Bodies) that, if successful, would give rise to or evidence the
existence of or relate to a misrepresentation or breach of any of the
representations and warranties or covenants of Seller in this Agreement or in
any Seller Ancillary Agreement;

 

(e)                                  Any claim for payment of fees and/or
expenses as a broker or finder in connection with the origin, negotiation,
execution or consummation of this Agreement based upon any alleged agreement
between the claimant and Seller;

 

(f)                                    Any Excluded Liability; or

 

(g)                                 Any claim or liability with respect to
shipments loaded on or prior to the Closing Date,

 

provided that, the foregoing notwithstanding, (i) Buyer shall not be entitled to
seek indemnification pursuant to Section 11.1(c) with respect to any individual
Loss or related group of Losses unless such Loss or related group of Losses
exceeds $50,000 and, together with all other such Losses exceeds $250,000 and
shall be entitled to indemnification thereunder only for the amount of such
excess and (ii) except for environmental matters, Seller’s total obligations
under Section 11.1(c) shall not exceed $4,300,000.

 

40

--------------------------------------------------------------------------------


 

11.2                           Indemnification by Buyer.  Buyer agrees to
indemnify, defend, save and hold harmless each Seller Group Member from and
against any and all Losses and Expenses incurred by such Seller Group Member in
connection with or arising from:

 

(a)                                  Any non-compliance with or breach by Buyer
of any of its covenants or agreements in this Agreement or in any Buyer
Ancillary Agreement;

 

(b)                                 Any failure by Buyer to perform any of its
obligations in this Agreement or in any Buyer Ancillary Agreement;

 

(c)                                  Any breach of any warranty or the
inaccuracy of any representation of Buyer contained or referred to in this
Agreement or in any certificate delivered by or on behalf of Buyer pursuant
hereto, provided, however, that for purposes of determining an inaccuracy in or
breach of a representation or warranty for purposes of an indemnification under
this ARTICLE 11, the representations and warranties in ARTICLE 6 shall be
construed as if they were not qualified by the terms “material”, “materiality”
or Material Adverse Effect;

 

(d)                                 Any action, demand, proceeding,
investigation or claim (whenever made) by any third party (including
Governmental Bodies) that, if successful, would give rise to or evidence the
existence of or relate to a misrepresentation or breach of any of the
representations and warranties or covenants of Buyer in this Agreement or in any
Buyer Ancillary Agreement;

 

(e)                                  Any Assumed Liabilities; or

 

(f)                                    Any claim or liability with respect to
shipments loaded after the Closing Date,

 

provided that, the foregoing notwithstanding, (i) Seller shall not be entitled
to seek indemnification pursuant to Section 11.2(c) with respect to any
individual Loss or related group of Losses unless such Loss or related group of
Losses exceeds $50,000 and, together with all other such Losses exceeds $250,000
and shall be entitled to indemnification thereunder only for the amount of such
excess and (ii) Buyer’s total obligations under Section 11.2(c) shall not exceed
$4,300,000.

 

11.3                           Indemnification Procedures.

 

(a)                                  Any Person making a claim for
indemnification pursuant to Section 11.1 or 11.2 above (an “Indemnified Party”)
must give the Party from whom indemnification is sought (an “Indemnifying
Party”) written notice of such claim describing such claim and the nature and
amount of such Losses (to the extent that the nature and amount of such Losses
is known at such time) (an “Indemnification Claim Notice”) as promptly as
practicable after the Indemnified Party learns of any action, lawsuit,
proceeding, investigation or other claim (a “Third Party Claim”) against or
involving the Indemnified Party by a Governmental Body or other third party or
otherwise discovers the liability, obligation or facts giving rise to such claim
for indemnification; provided that the failure to notify or delay in notifying
an Indemnifying Party will not relieve the Indemnifying

 

41

--------------------------------------------------------------------------------


 

Party of its obligations pursuant to Sections 11.1 or 11.2, as applicable,
except to the extent that (and only to the extent that) such failure materially
damaged such party.  Subject to Section 11.3(e), the Indemnifying Party shall
have the right, upon written notice to the Indemnified Party (the “Defense
Notice”) within thirty (30) days after receipt from the Indemnified Party of
notice of such claim, which notice by the Indemnifying Party shall specify the
counsel it will appoint to defend such claim (“Defense Counsel”), to conduct at
its expense the defense against such claim in its own name, or if necessary, in
the name of the Indemnified Party; provided that the Indemnifying Party
acknowledges in writing and without qualification its indemnification
obligations under this Agreement; provided, further, that the Indemnified Party
shall have the right to approve the Defense Counsel, which approval shall not be
unreasonably withheld or delayed, and in the event the Indemnifying Party and
the Indemnified Party cannot agree upon such counsel within five (5) days after
the Defense Notice is provided, then the Indemnifying Party shall propose an
alternate Defense Counsel, which shall be subject again to the Indemnified
Party’s approval as provided in this Section 11.3(a).  The Indemnifying Party
shall be liable for the reasonable fees and expenses of counsel employed by the
Indemnified Party for any period during which the Indemnifying Party has not
assumed the defense of any such Third Party Claim in accordance with this
Section 11.3(a).

 

(b)                                 In the event that the Indemnifying Party
shall fail to give the Defense Notice, it shall be deemed to have elected not to
conduct the defense of the subject claim, and in such event the Indemnified
Party shall have the right to conduct such defense and to compromise and settle
the claim without prior consent of the Indemnifying Party, but shall reserve its
right to indemnification from the Indemnifying Party hereunder.

 

(c)                                  In the event that the Indemnifying Party
does deliver a Defense Notice and thereby elects to conduct the defense of the
subject claim, the Indemnifying Party shall have the right to conduct such
defense and, except as provided in Section 11.3(d) below, to settle the claim
without the prior consent of the Indemnified Party.  The Indemnified Party will
cooperate with and make available to the Indemnifying Party such assistance and
materials as the Indemnifying Party may reasonably request, all at the expense
of the Indemnifying Party, and the Indemnified Party shall have the right at its
expense to participate in the defense assisted by counsel of its own choosing,
provided that the Indemnified Party shall have the right to compromise and
settle the claim only with the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed.

 

(d)                                 No Indemnifying Party shall consent to the
entry of any judgment or enter into any settlement without the prior written
consent of the Indemnified Party (A) if such judgment or settlement does not
include as an unconditional term thereof the giving by each claimant or
plaintiff to each Indemnified Party which is subject to the applicable claim, or
a party to the applicable action or proceeding, of a release from all liability
in respect to such claim, (B) if such judgment or settlement would result in the
finding or admission of any violation of Law against an Indemnified Party, or
(C) if as a result of such consent or settlement, injunctive or other equitable
relief would be imposed against

 

42

--------------------------------------------------------------------------------


 

the Indemnified Party or such judgment or settlement would interfere with or
adversely affect the lawful business, operations or assets of the Indemnified
Party.

 

(e)                                  The Indemnifying Party shall not be
entitled to control, and the Indemnified Party shall be entitled to have sole
control over, the defense or settlement of any claim (and the reasonable cost of
such defense and any Losses with respect to such claim shall constitute an
amount for which the Indemnified Party is entitled to indemnification hereunder)
if (A) the claim for indemnification is with respect to a criminal proceeding,
action, indictment, allegation or investigation, (B) the Indemnified Party has
been advised by counsel that a reasonable likelihood exists of a conflict of
interest between the Indemnifying Party and the Indemnified Party, or (C) the
claim seeks an injunction or other equitable relief against the Indemnified
Party or Buyer or any Subsidiary of Buyer.

 


11.4                           ENVIRONMENTAL RESPONSE.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN SECTION 11.1 OR ELSEWHERE IN THIS AGREEMENT, SO LONG AS
SELLER ACKNOWLEDGES FULL RESPONSIBILITY FOR ANY LOSSES, SELLER SHALL DETERMINE
THE MANNER OF RESOLUTION OF, AND SHALL OTHERWISE CONTROL THE MANAGEMENT AND
IMPLEMENTATION OF ANY PART OF THE DEFENSE, RESPONSE, PROCEEDINGS OR SETTLEMENT
RELATING TO ANY LOSSES FOR WHICH SELLER HAS AN INDEMNITY OBLIGATION UNDER
SECTION 11.1, WHICH INVOLVES OR RELATES TO THE INVESTIGATION, STUDY, SAMPLING,
TESTING, ABATEMENT, MONITORING, CLEANUP, REMOVAL, REMEDIATION, OR OTHER RESPONSE
ACTION RELATING TO THE RELEASE OR PRESENCE OF CONTAMINANTS AT, FROM, IN, TO, ON,
UNDER, OR ABOUT THE LEASED REAL PROPERTY (“ENVIRONMENTAL RESPONSE ACTION”), IN
ACCORDANCE WITH THE FOLLOWING PROCEDURES:


 

(a)                                  Seller shall provide written notice (each
such notice an “Environmental Response Action Notice”) to Buyer setting forth
with reasonable particularity the nature of the condition or event giving rise
to the related Environmental Response Action Notice, the nature of the
activities undertaken or to be undertaken by Seller with respect thereto (to the
extent then determinable), and the estimated cost associated with such
activities (to the extent then capable of being estimated).

 

(b)                                 Buyer shall within 30 days after receipt of
an Environmental Response Action Notice, notify Seller in writing that Buyer, in
whole or in part, approves or objects to the Environmental Response Action set
forth in the Environmental Response Action Notice.  Buyer shall not unreasonably
withhold or delay its approval of the Environmental Response Action set forth in
such Environmental Response Action Notice.

 

(c)                                  If Buyer notifies Seller that Buyer
approves of all or part of the Environmental Response Action set forth in the
related Environmental Response Action Notice, the Losses (or the part thereof so
approved by Buyer) associated with the Environmental Response Action shall be
conclusively deemed Losses for which Seller has an indemnity obligation and
Seller shall pay the amount of such Losses to Buyer on demand.

 

(d)                                 In the event Buyer objects to all or any
part of an Environmental Response Action Notice on a timely basis in accordance
with this Section 11.4, in whole or in part,

 

43

--------------------------------------------------------------------------------


 

then Buyer shall notify Seller in writing of its specific disagreement (and the
basis therefor) regarding such Environmental Response Action.  If Buyer’s
objection relates to the nature of the proposed activities or response of Seller
to the relevant condition or event, then Buyer shall provide an alternative
proposal describing in reasonable detail the proposed activities or response,
including estimated costs associated therewith (“Dispute Notification”), within
30 days of its receipt of the related Environmental Response Action Notice. 
Seller and Buyer shall thereafter negotiate in good faith in an attempt to reach
agreement as to the disputed Environmental Response Action Notice and the
Dispute Notification. In the event that Seller and Buyer are unable to resolve
the dispute within 30 days, either party may initiate legal proceedings to
resolve the dispute.

 


11.5                           SURVIVAL OF OBLIGATIONS.  ALL REPRESENTATIONS,
WARRANTIES, COVENANTS AND OBLIGATIONS CONTAINED IN THIS AGREEMENT SHALL SURVIVE
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
INDEFINITELY, PROVIDED THAT (I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTIONS 5.4, 5.6, 5.7 (EXCEPT AS TO TITLE TO THE PURCHASED ASSETS), 5.8 (EXCEPT
AS TO TITLE TO THE TANGIBLE PERSONAL PROPERTY), 5.9, 5.10, 5.12 AND 5.14 THROUGH
5.24 SHALL SURVIVE FOR A PERIOD OF TWENTY (20) MONTHS FOLLOWING THE CLOSING
DATE, (II) THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 5.11 AND
5.13 SHALL SURVIVE UNTIL THE APPLICABLE STATUTE OF LIMITATIONS HAS RUN
(INCLUDING ANY VALID EXTENSION) PLUS 90 DAYS AND (III) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 5.5 SHALL SURVIVE UNTIL THE LATER OF (X) 90 DAYS
AFTER THE APPLICABLE STATUTE OF LIMITATIONS ON ASSESSMENT OR REFUND OF TAX HAS
EXPIRED OR (Y) THE DATE ON WHICH THE APPLICABLE TAXABLE YEAR (OR PORTION
THEREOF) HAS BEEN CLOSED, EXCEPT THAT THE REPRESENTATIONS AND WARRANTIES
REFERRED TO IN (I), (II) OR (III) WILL CONTINUE TO SURVIVE IF AN INDEMNIFICATION
CLAIM NOTICE SHALL HAVE BEEN GIVEN UNDER SECTION 11.3 ON OR PRIOR TO SUCH
TERMINATION DATE, UNTIL THE RELATED CLAIM FOR INDEMNIFICATION HAS BEEN SATISFIED
OR OTHERWISE RESOLVED.


 


11.6                           EXCLUSIVE REMEDY.  AFTER THE CLOSING, THE
INDEMNIFICATION PROVISIONS CONTAINED IN SECTIONS 11.1 AND 11.2 SHALL, ABSENT
FRAUD OR INTENTIONAL ACTS, BE THE SOLE AND EXCLUSIVE REMEDY OF THE INDEMNIFIED
PARTY AGAINST THE INDEMNIFYING PARTY.


 

ARTICLE 12

 

TERMINATION

 

12.1                           Termination.  Anything contained in this
Agreement to the contrary notwithstanding, this Agreement may be terminated at
any time prior to the Closing Date:

 

(a)                                  by the written consent of all the parties
hereto;

 

(b)                                 by any party hereto if the Closing shall not
have occurred on or before August 31, 2005 (or such later date as may be
mutually agreed to by Buyer and Seller);

 

(c)                                  by Buyer if (provided that Buyer is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein):

 

(i)                                     any representation or warranty of Seller
set forth herein (A) that is qualified as to materiality shall not be true and
correct both when made and at and

 

44

--------------------------------------------------------------------------------


 

as of the date of termination, as if made at and as of such time (except to the
extent expressly made as of an earlier date, in which case as of such date), or
(B) that is not qualified as to materiality shall not be true and correct both
when made and at and as of the date of termination, as if made at and as of such
time (except to the extent expressly made as of an earlier date, in which case
as of such date), in each case, in any material respect; provided that such
failure to be true and correct is not cured, or is incapable of being cured,
within 15 days after the receipt by Seller of written notice of such failure;

 

(ii)                                  Seller shall have failed to perform in any
material respect any obligation required to be performed by them at or prior to
the Closing Date under this Agreement, which failure to perform has not been
cured within fifteen (15) days following receipt by Seller of notice of such
failure to perform;

 

(d)                                 by Seller if (provided that Seller is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein):

 

(i)                                     any representation or warranty of Buyer
set forth herein (i) that is qualified as to materiality shall not be true and
correct both when made and at and as of the date of termination, as if made at
and as of such time (except to the extent expressly made as of an earlier date,
in which case as of such date), or (ii) that is not qualified as to materiality
shall not be true and correct both when made and at and as of the date of
termination, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such date), in each case, in any
material respect; provided that such failure to be true and correct is not
cured, or is incapable of being cured, within fifteen (15) days after the
receipt by Buyer of written notice of such failure; or

 

(ii)                                  Buyer shall have failed to perform in any
material respect any obligation required to be performed by it at or prior to
the Closing Date under this Agreement, which failure to perform has not been
cured within fifteen (15) days following receipt by Buyer of notice of such
failure to perform;

 

(e)                                  by any party hereto if any Governmental
Body shall have issued an order, decree or ruling or taken any other action
permanently restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby.

 

12.2                           Notice of Termination.  Any party desiring to
terminate this Agreement pursuant to Section 12.1 shall give written notice of
such termination to the other parties to this Agreement.

 

12.3                           Effect of Termination.  In the event that this
Agreement shall be terminated pursuant to this ARTICLE 12, all further
obligations of the parties under this Agreement shall be terminated without
further liability of any party to the other, except as arising under
Section 13.12 (which shall survive termination) and for liability for any breach
of this Agreement.  Nothing herein shall relieve any party from liability for
its breach of this Agreement or its

 

45

--------------------------------------------------------------------------------


 

obligations to comply with the confidentiality agreement and binding provisions
of the letter agreement dated April 15, 2005 between Lake Capital Management,
LLC and Seller.

 

ARTICLE 13

 

GENERAL PROVISIONS

 

13.1                           Notices.  All notices or other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered when delivered personally or by registered or certified mail or by
private courier addressed as follows:

 

If to Buyer, to:

 

NAL Worldwide LLC

 

 

676 North Michigan Avenue

 

 

Suite 3900

 

 

Chicago, Illinois  60611

 

 

Attention:

Paul G. Yovovich

 

 

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

333 West Wacker Drive

 

 

Suite 2100

 

 

Chicago, Illinois  60606

 

 

Attention:

Kimberly A. deBeers, Esq.

 

 

 

Peter C. Krupp, Esq.

 

 

 

If to Seller, to:

 

North American Van Lines, Inc.

 

 

c/o SIRVA, Inc.

 

 

700 Oakmont Lane

 

 

Westmont, IL 60559

 

 

Attention:

John M. Dupuy

 

 

 

with a copy to:

 

SIRVA, Inc.

 

 

700 Oakmont Lane

 

 

Westmont, IL 60559

 

 

Attention:

General Counsel

 

or to such other address as such party may indicate by a notice delivered to the
other party hereto.  Date of service of such notice shall be (x) the date the
notice is personally delivered, (y) three days (3) days after the date of
mailing if sent by certified or registered mail, or (z) one (1) day after date
of delivery to the overnight courier if sent by overnight courier.

 

46

--------------------------------------------------------------------------------


 

13.2                           Successors and Assigns.

 

(a)                                  The rights of either party under this
Agreement shall not be assignable by such party hereto prior to the Closing
without the written consent of the other, except that Buyer may make a
collateral assignment of its rights under this Agreement to its lenders.

 

(b)                                 The rights of either party under this
Agreement shall not be assignable by such party hereto following the Closing
without the written consent of the other, except that (i) Buyer may make a
collateral assignment of its rights under this Agreement to its lenders,
(ii) Buyer may assign its rights and delegate its responsibilities, liabilities
and obligations under this Agreement to any purchaser of all or substantially
all of the assets of Buyer and (iii) either party may assign its rights and
delegate its responsibilities, liabilities and obligations under this Agreement
to one or more of its Affiliates, provided, however, that Seller shall remain
liable for its obligations under this Agreement indefinitely and Buyer shall
remain liable for its obligations under this Agreement for twenty months
following the Closing Date.

 

(b)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and permitted
assigns.  Nothing in this Agreement, expressed or implied, is intended or shall
be construed to confer upon any Person other than the parties and their
successors and assigns permitted by this Section 13.2 any right, remedy or claim
under or by reason of this Agreement.

 

13.3                           Access to Records after Closing.  For a period of
six years after the Closing Date, Seller and its Representatives shall have
reasonable access to all of the books and records of Seller transferred to Buyer
hereunder to the extent that such access may reasonably be required by Seller in
connection with matters relating to or affected by the operations of the
Business prior to the Closing Date.  Such access shall be afforded by Buyer upon
receipt of reasonable advance notice and during normal business hours.  Seller
shall be solely responsible for any costs or expenses incurred by it pursuant to
this Section 13.3.  If Buyer shall desire to dispose of any of such books and
records prior to the expiration of such six-year period, Buyer shall, prior to
such disposition, give Seller a reasonable opportunity, at Seller’s expense, to
segregate and remove such books and records as Seller may select.

 

For a period of six years after the Closing Date, Buyer and its representatives
shall have reasonable access to all of the books and records relating to the
Business that Seller or any of its Affiliates may retain after the Closing
Date.  Such access shall be afforded by Seller and its Affiliates upon receipt
of reasonable advance notice and during normal business hours.  Buyer shall be
solely responsible for any costs and expenses incurred by it pursuant to this
Section 13.3.  If Seller or any of its Affiliates shall desire to dispose of any
of such books and records prior to the expiration of such six-year period,
Seller shall, prior to such disposition, give Buyer a reasonable opportunity, at
Buyer’s expense, to segregate and remove such books and records as Buyer may
select.

 

13.4                           Entire Agreement; Amendments.  This Agreement and
the Exhibits and Schedules referred to herein and the documents delivered
pursuant hereto contain the entire understanding of the parties hereto with
regard to the subject matter contained herein or therein, and supersede

 

47

--------------------------------------------------------------------------------


 

all prior agreements, understandings or letters of intent between or among any
of the parties hereto, including that certain letter agreement dated April 15,
2005 between Buyer and Seller (other than the binding provisions thereof).  This
Agreement shall not be amended, modified or supplemented except by a written
instrument signed by an authorized representative of each of the parties hereto.

 

13.5                           Interpretation.  Article titles and headings to
sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.  The Schedules and Exhibits referred to herein shall be construed
with and as an integral part of this Agreement to the same extent as if they
were set forth verbatim herein.

 

13.6                           Waivers.  Any term or provision of this Agreement
may be waived, or the time for its performance may be extended, by the party or
parties entitled to the benefit thereof.  Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement, as to any party,
only if it is authorized in writing by an authorized representative of such
party.  The failure of any party hereto to enforce at any time any provision of
this Agreement shall not be construed to be a waiver of such provision, nor in
any way to affect the validity of this Agreement or any part hereof or the right
of any party thereafter to enforce each and every such provision.  No waiver of
any breach of this Agreement shall be held to constitute a waiver of any other
or subsequent breach.

 

13.7                           Partial Invalidity.  Wherever possible, each
provision hereof shall be interpreted in such manner as to be effective and
valid under applicable law, but in case any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such provision shall be ineffective to the extent,
but only to the extent, of such invalidity, illegality or unenforceability
without invalidating the remainder of such invalid, illegal or unenforceable
provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.

 

13.8                           Execution in Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be considered an
original instrument, but all of which shall be considered one and the same
agreement, and shall become binding when one or more counterparts have been
signed by each of the parties hereto and delivered to each of the parties
hereto.

 

13.9                           Further Assurances.  On the Closing Date Seller
and its Affiliates shall (i) deliver to Buyer such other bills of sale, deeds,
endorsements, assignments and other good and sufficient instruments of
conveyance and transfer, in form reasonably satisfactory to Buyer and its
counsel, as Buyer may reasonably request or as may be otherwise reasonably
necessary to vest in Buyer all the right, title and interest in, to or under any
or all of the Purchased Assets, and (ii) take all steps as may be reasonably
necessary to put Buyer in actual possession and control of all the Purchased
Assets.  From time to time following the Closing, Seller shall execute and
deliver, or cause to be executed and delivered, to Buyer such other instruments
of conveyance and transfer as Buyer may reasonably request or as may be
otherwise necessary to more effectively convey and transfer to, and vest in,
Buyer and put Buyer in possession of, any part of the Purchased Assets, and, in
the case of licenses, certificates, approvals, authorizations, agreements,
contracts,

 

48

--------------------------------------------------------------------------------


 

leases, easements and other commitments included in the Purchased Assets that
cannot be transferred or assigned effectively without the consent of third
parties which consent has not been obtained prior to the Closing, to cooperate
with Buyer at its reasonable request in endeavoring to obtain such consent
promptly, at Buyer’s cost.

 

13.10                     Governing Law.  This Agreement shall be governed by
and construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws (as opposed to the conflicts of law
provisions) of the State of Delaware.

 

13.11                     WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES  (TO
THE FULLEST EXTENT PERMITTED BY LAW) ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT.  THE
PARTIES ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. 
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

 

13.12                     Payment of Expenses.  Except as otherwise expressly
provided in this Agreement, whether or not the transactions contemplated hereby
are consummated, each party will pay its own costs and expenses incurred in
connection with the negotiation and execution of this Agreement and the closing
of the transactions contemplated hereby.

 

13.13                     No Strict Construction.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any person.  The use of the word “including” in this Agreement or in any
of the agreements contemplated hereby shall be by way of example rather than by
limitation.

 

13.14                     Right to Set-off.  Notwithstanding anything to the
contrary contained herein or in any agreement contemplated hereby, at any time
after a final judgment or award or the entering into of a settlement agreement
entitling Buyer to indemnification hereunder, Buyer, at its election, shall have
the right to withhold and setoff against any amount or consideration due Seller
under this Agreement, the amount of any claim for indemnification or payment of
damages or any other amount to which Buyer may be entitled under this Agreement,
the agreements contemplated hereby or any other agreement between Buyer, on the
one hand, and Seller, on the other hand.

 

* * * * *

 

[Signatures Follow.]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

 

 

NORTH AMERICAN VAN LINES, INC.

 

 

 

 

 

 

By

/s/ JOHN M. DUPUY

 

 

 

Its     President, Specialized Transportation and
Corporate Development

 

 

 

 

NAL WORLDWIDE LLC

 

 

 

 

 

 

By

/s/ EDWARD A. KOVAS

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

For purposes of this Agreement, the following terms and variations thereof have
the meanings specified or referred to in this APPENDIX A.  Any agreement
referred to below shall mean such agreement as amended, supplemented and
modified from time to time to the extent permitted by the applicable provisions
thereof and by this Agreement.

 

“Accountants” has the meaning specified in Section 4.5(b).

 

“Accounts Receivable” has the meaning specified in Section 2.2(c).

 

“Affiliate” means, with respect to any Person, (i) any other Person which
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with such Person, except that with
respect to Seller, no Person that acquires any interest in Buyer shall be deemed
to be an Affiliate of Seller.  For purposes of this definition, control of a
Person means the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person whether by Contract or otherwise and,
in any event and without limitation of the previous sentence, any Person owning
50% or more of the voting securities of a second Person shall be deemed to
control that second Person.

 

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any analogous combined, consolidated or unitary group defined under
state, local or foreign income Tax law).

 

“Agreement” has the meaning specified in the first paragraph of this Agreement.

 

 “AMS” means the Asset Management System module of the COLT software included in
Purchased Assets.

 

 “Assigned Real Property Leases” means the leases of real property identified on
EXHIBIT A  as the “Assigned Real Property Leases”.

 

“Assignment and Bill of Sale” has the meaning specified in Section 4.4(c).

 

“Assumed Liabilities” has the meaning specified in Section 2.3.

 

“Assumption Agreement” has the meaning specified in Section 4.3(c).

 

 “Benefit Plan” means any “employee benefit plans” (within the meaning of
Section 3(3) of ERISA) and all other employee benefit plans, agreements,
programs, policies and other arrangements, including, without limitation,
retirement, savings, stock purchase, stock option, severance, employment,
change-in-control, fringe benefit, collective bargaining, bonus, incentive and
deferred compensation plans, maintained or contributed to by Seller or any ERISA
Affiliate of Seller, under which any employee or former employee of the
Business, or of Seller or any Affiliate of Seller who is engaged in the
operation of the Business, has any present or future right to benefit, in each
case existing at the Closing Date or during the five-year period prior thereto.

 

i

--------------------------------------------------------------------------------


 

“Business” means third-party logistics services business, including inventory
management solutions and transportation management in the United States and
Canada.

 

“Business Employees” has the meaning specified in Section 5.11(a).

 

 “Buyer” has the meaning specified in the first paragraph of this Agreement.

 

“Buyer Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Buyer under this Agreement or in
connection with the transactions contemplated hereby.

 

“Buyer Group Member” means Buyer and its Affiliates, directors, officers,
employees, and agents and their respective successors and assigns.

 

“Buyer SFAs” has the meaning specified in Section 8.2(o).

 

“CDS” means the Cross Dock System module of the COLT software that is a
derivative of PTS and is included in Purchased Assets.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq, as amended.

 

“Closing” has the meaning specified in Section 4.1.

 

“Closing Date” has the meaning specified in Section 4.1.

 

“Code” means the Internal Revenue Code of 1986, as amended and supplemented from
time to time, or any successors thereto.

 

“Commitment” has the meaning specified in Section 6.4.

 

“Confidential Information” has the meaning specified in Section 8.6.

 

 “Contaminant” means any Hazardous Substance as defined in 42 U.S.C. § 9601(14),
“Hazardous Waste” as defined in 40 C.F.R. Part 261, petroleum including crude
oil or any fraction thereof, any radioactive material, including, without
limitation, any source, special nuclear or by-product material as defined in 42
U.S.C. § 2011 et seq and asbestos in any form or condition or any other
substance that is regulated pursuant to Environmental Law.

 

“Contract” means, with respect to any Person, any indentures, indebtedness,
contracts, leases, agreements, instruments, licenses, undertakings and other
commitments, whether written or oral, to which such Person is a party or by
which such Person or such Person’s properties are bound.

 

“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or tribunal or any other Governmental Body
and any award in any arbitration proceeding.

 

ii

--------------------------------------------------------------------------------


 

“Credit Agreement” means the Credit Agreement, dated as of December 1, 2003,
among SIRVA Worldwide, Inc., the foreign subsidiary borrowers from time to time
parties thereto, the several lenders from time to time parties thereto, JPMorgan
Chase Bank, as administrative agent, Banc of America Securities LLC, as
syndication agent, and Credit Suisse First Boston, Deutsche Bank
Securities, Inc. and Goldman Sachs Credit Partners L.P. as documentation agents.

 

“Defense Counsel” has the meaning specified in Section 11.3(a).

 

 “Defense Notice” has the meaning specified in Section 11.3(a).

 

 “Disclosure Schedule” has the meaning specified in the first paragraph of
ARTICLE 5.

 

 “Dispute Notification” has the meaning specified in Section 11.4(d).

 

“Encumbrance” means any lien (including any Tax lien), claim, encumbrance,
charge, security interest, mortgage, pledge, easement, option, deed of trust,
right of way, conditional sale or other title retention agreement, defect in
title, covenant or any other restriction of any kind or nature.

 

“Environmental Law” means all Requirements of Law derived from CERCLA, RCRA, the
Clean Air Act § 741 et seq. and the Federal Water Pollution Control Act, 33
U.S.C. §§ 1251 – 137 or any other Requirement of Law concerning pollution, the
environment or human health.

 

“Environmental Response Action” shall have the meaning specified in
Section 11.4.

 

“Environmental Response Action Notice” shall have the meaning specified in
Section 11.4(a).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with Seller would be deemed a “single employer” within the meaning of
Section 4001(b) of ERISA.

 

“Excluded Assets” has the meaning specified in Section 2.2.

 

“Excluded Liabilities” has the meaning specified in Section 2.4.

 

“Expenses” means any and all costs, fees and expenses incurred in connection
with investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including, without
limitation, court filing fees, court costs, arbitration fees or costs, witness
fees, and reasonable fees and disbursements of legal counsel, paralegals,
investigators, expert witnesses, accountants and other professionals) and shall
include those incurred in connection with the enforcement of this Agreement,
including without limitation the indemnification provisions of ARTICLE 11.

 

“Financial Statements” has the meaning specified in Section 8.9(a).

 

iii

--------------------------------------------------------------------------------


 

“Flatbed” means Seller’s North American flatbed division, including its
successors and assigns.

 

“Fort Wayne Lease” means a lease agreement in a form reasonably acceptable to
both parties, pursuant to which Seller shall lease to Buyer a portion of the
premises owned by Seller and located at 5001 US Highway 30 West, Fort Wayne,
Indiana;

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or any successor authority) that are
applicable as the date of determination.

 

“Gainey Agreement” means the Asset Purchase Agreement dated as of April 29,
2005, by and between Gainey Transportation Services, Inc. and North American Van
Lines, Inc.

 

“Governmental Body” means any foreign, federal, state, local or other
governmental authority, regulatory body, commission board or department.

 

“Hire Date” has the meaning specified in Section 8.2(b).

 

“Indemnified Party” has the meaning specified in Section 11.3(a).

 

“Indemnification Claim Notice” has the meaning specified in Section 11.3(a).

 

“Indemnifying Party” has the meaning specified in Section 11.3(a).

 

“Intellectual Property” means all of the following owned by, issued to, or
licensed to Seller or its Affiliates used in connection with or relating to the
operation of the Business, along with all associated income, royalties, damages
and payments due from or payable by any third party (including, without
limitation, damages and payments for past, present, or future infringements or
misappropriations thereof), all other associated rights (including, without
limitation, the right to sue and recover for past, present, or future
infringements or misappropriations thereof), and any and all corresponding
rights that, now or hereafter, may be secured throughout the United States of
America and Canada: (i) patents, patent applications, patent disclosures and
inventions (whether or not patentable and whether or not reduced to practice)
and any reissues, continuations, continuations-in-part, divisions, extensions or
reexaminations thereof; (ii) trademarks, service marks, trade dress, logos,
slogans, domain names, trade names, corporate names and business names and any
derivation of any of the foregoing (but excluding any such names that constitute
Excluded Assets as specified in Section 2.2) and all registrations and
applications for registration thereof, together with all goodwill associated
therewith; (iii) copyrights and works of authorship, and all registrations and
applications for registration thereof; (iv) computer software (including,
without limitation, data, data bases and related documentation); (v) trade
secrets, confidential information, and proprietary data and information
(including, without limitation, compilations of data (whether or not copyrighted
or copyrightable), ideas, formulae, processes, know-how, techniques, research
and development information, drawings, specifications, designs, plans,
improvements, proposals, technical data, financial and accounting data, business
and marketing plans, and customer and supplier lists and related information);
(vi) all other intellectual property rights; and (vii) all

 

iv

--------------------------------------------------------------------------------


 

copies and tangible embodiments of the foregoing (in whatever form or medium),
including, without limitation, in the case of each of the foregoing items
(i) through (vi), the items set forth in Schedule 5.9 attached hereto.

 

“Landlord Documents” means, collectively, (i) estoppel certificates executed by
each of the landlords under the Assigned Real Property Leases in a form
reasonably acceptable to the Buyer and (ii) non-disturbance agreements executed
by each of the landlords under the Real Property Leases for the real property to
be subleased by Seller to Buyer pursuant to the Real Property Subleases in a
form reasonably acceptable to the Buyer.

 

“Leased Real Property” shall mean the real property leased under the Assigned
Real Property Leases, the Real Property Subleases and the Fort Wayne Lease.

 

“Leave Status Employees” has the meaning specified in Section 8.2(b).

 

“Legal Proceeding” shall mean any action, suit, arbitration, claim or
investigation by or before any Governmental Body, any arbitration or alternative
dispute resolution panel, or any other legal, administrative or other
proceeding.

 

“License” has the meaning specified in Section 4.3(h).

 

 “Logistics Facilities” means the Leased Real Property consisting of the
logistics center facilities utilized by Seller for the Business and located at
(i) 1485 Westlake Parkway, Atlanta, Georgia, (ii) 2043 Corporate Lane, Unit A,
Naperville, Illinois, (iii) 1000 N. 27th Street, Dallas, Texas, (iv) 13021
Leffingwell Road, Santa Fe Springs, California, (v) 6 Fitzgerald Avenue, Monroe
Township, New Jersey, (vi) 1710 Little Orchard, San Jose, California, (vii) 2110
Cloverleaf Street, Columbus Ohio, (viii) 44380-44384 Old Warm Springs Blvd.,
Fremont, California, (ix) 120281 Leffingwell, Santa Fe Springs, California, (x)
1551 Perry Road, Plainfield, Indiana, (xi)3100 40th Ave NW, Rochester,
Minnesota, (xii) 2303 John Glenn Ave, Columbus, Ohio and (xxiii) 44400/44320
Osgood Road, Fremont, California

 

“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, damages, expenses, demands, claims, suits,
actions, causes of action, assessments, deficiencies, actual or punitive damages
or costs or expenses of any and all investigations, proceedings, judgments,
environmental analyses, remediations, settlements and compromises (together with
interest and penalties thereon, if any).

 

“Material Adverse Effect” means, with respect to Seller, an effect that (i) is
materially adverse to the value of all or any material part of the Purchased
Assets or materially adverse to the business, liabilities, properties, condition
(financial or otherwise), operations, prospects or results of operations, cash
flows or employee, client or customer relations of all or any material part of
the Business or (ii) could reasonably be expected to impair the ability of
Seller to consummate the transactions contemplated by this Agreement.  The terms
“material” and “Material Adverse Effect” shall be deemed to exclude the impact
of changes in general economic conditions, interest rates or conditions
affecting industry generally so long as the Business operated by Seller’s SIRVA
Logistics division is not disproportionately impacted.  With respect to Buyer,
Material Adverse Effect means an effect that could reasonably be expected to
impair the ability of Buyer to consummate the transactions contemplated by this
Agreement.

 

v

--------------------------------------------------------------------------------


 

“New Party” means any acquisition target, client, customer or supplier of the
Buyer that Buyer establishes a relationship with after the Closing Date and with
which the Business operated as SIRVA Logistics in the twelve months prior to the
Closing did not have a relationship.

 

“Non-Asset Based” means the provision of transportation services by someone not
acting as a motor carrier or using its van line agents that are part of Seller’s
transportation network.

 

“Organizational Documents” means (i) the articles or certificate of
incorporation and the bylaws of a corporation; (ii) the partnership agreement
and any statement of partnership of a general partnership; (iii) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (iv) the articles of formation or organization and operating
agreement or limited liability company agreement of a limited liability company;
(v) any charter or similar document adopted or filed in connection with the
creation, formation or organization of a Person; and (vi) any amendment to any
of the foregoing.

 

“Permits” has the meaning specified in Section 5.16.

 

 “Permitted Encumbrances” means (i) liens securing Taxes, assessments,
governmental charges and levies, or the claims of materialmen, mechanics,
carriers, landlords and like persons, in any such case which are not yet due and
payable or are being contested in good faith through appropriate proceedings and
for which adequate reserves are maintained, (ii) unperfected security interests
retained by sellers of goods to secure the purchase price of such goods to the
extent the obligation to pay such purchase price constitutes a trade account
payable, (iii) liens set forth in Schedule 5.6 and (iv) other liens arising in
the ordinary course of business and not incurred in connection with borrowing
money that would not be reasonably expected to give rise to a Material Adverse
Effect.

 

“Person” means any individual, sole proprietorship, corporation, partnership,
limited liability company, joint venture, association, joint stock company,
trust, unincorporated organization or Governmental Body.

 

“Proceeding” has the meaning specified in Section 11.3(a).

 

“Projections” has the meaning specified in Section 5.4(b).

 

“Projects” has the meaning specified in Section 5.18.

 

“PTS” means the Product Tracking System module of the COLT software included in
Purchased Assets.

 

“Purchase Price” has the meaning specified in Section 3.1.

 

“Purchased Assets” has the meaning specified in Section 2.1.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

 

vi

--------------------------------------------------------------------------------


 

“Real Property Lease Assignments” means assignment agreements with respect to
each of the Assigned Real Property Leases, each in a form reasonably acceptable
to both parties.

 

“Real Property Lease” means any lease or sublease of real property pursuant to
which Seller or any of its Affiliates lease or sublease real property used by
Seller or any of its Affiliates in connection with, or related to, the Business.

 

“Real Property Subleases” means sublease agreements, each of which shall be in a
form reasonably acceptable to both parties and shall include the respective
major terms set forth on EXHIBIT E, pursuant to which Seller shall sublease to
Buyer a portion of (i) the Westmont Office Facility and (ii) the Logistics
Facilities.

 

“Release” means any “Release” of a “hazardous substance” as those terms are
defined in CERCLA.

 

“Requirement of Law” means any applicable common law and any applicable foreign,
federal, state and local laws, statutes, regulations, rules, codes or ordinances
enacted, adopted, issued or promulgated by any Governmental Body.

 

“Representatives” has the meaning specified in Section 7.3.

 

“Seller” has the meaning specified in the first paragraph of this Agreement.

 

“Seller Ancillary Agreements” means all agreements, certificates, instruments
and documents being or to be executed and delivered by Seller under this
Agreement or in connection with the transactions contemplated hereby.

 

“Seller SFAs” has the meaning specified in Section 8.2(o).

 

“Seller’s Knowledge” means the actual conscious knowledge of each of John M.
Dupuy, Anthony Pellegrino, Douglas E. Christensen, Victor Kaminski, Chris
Stivers, Lee Helmuth,  Cheryl Brand, Susan Hobson Kus and Ann Harten.

 

“Service Bureau Agreement” has the meaning specified in Section 4.3(j).

 

“Software” means all computer software and subsequent versions thereof,
including source code, object, executable or binary code, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons and icons
and all files, data, materials, manuals, design notes and other items and
documentation related thereto or associated therewith that are in the possession
or under the control of Seller.

 

“Software License Assignment” has the meaning set forth in Section 4.3(g).

 

“STI Agreement” means the asset purchase agreement between Seller and
Specialized Transportation Agent Group, Inc., d/b/a Specialized
Transportation, Inc., dated as of September 9, 2004.

 

“Tangible Personal Property” has the meaning specified in Section 2.1(b).

 

vii

--------------------------------------------------------------------------------


 

“Tangible Personal Property Leases” has the meaning specified in Section 2.1(c).

 

 “Tax” means (a) any federal, state, local or foreign net income, alternative or
add-on minimum, gross income, gross receipts, property, sales, use, transfer,
gains, license, excise, estimated, employment, payroll, or other withholding or
minimum tax, or any other tax, custom, duty, governmental fee, or other like
assessment, or charge of any kind whatsoever, together with any interest or any
penalty, addition to tax or additional amount imposed by any Governmental Body;
(b) any liability of Seller for the payment of any amounts of the type described
in the foregoing clause (a) as a result of any express or implied obligation to
indemnify or otherwise assume or succeed to the liability of any other Persons;
and (c) liability of Seller for the payment of any amounts described in clause
(a) arising as a result of being (or ceasing to be) a member of any Affiliated
Group (or being included (or required to be included) in any Tax Return related
thereto).

 

“Tax Return” means any return, report or similar statement filed or required to
be filed with respect to any Taxes (including any related or supporting
schedules, statements or information), including, without limitation, any
information return, claim for refund, amended return and declaration of
estimated Tax.

 

“Third Party Claim” has the meaning specified in Section 11.3(a).

 

 “Trademark License” has the meaning specified in Section 4.3(i).

 

 “Transitional Services Agreement” has the meaning specified in Section 4.3(d).

 

 “Transfer Tax” means any sales Tax, use Tax, real property transfer or gains
Tax, documentary stamp Tax and any other similar Tax.

 

“Transferred Employees” has the meaning specified in Section 8.2(a).

 

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

“WARN” means the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§ 2101, et seq.

 

“Westmont Office Facility” means the office facility leased by Seller at 700
Oakmont Lane, Westmont, Illinois.

 

viii

--------------------------------------------------------------------------------

 